EXHIBIT 10.2

AMENDMENT NO. 1 dated as of May 20, 2020 (this “Agreement”), to the Credit
Agreement dated as of June 28, 2019 (the “Existing Credit Agreement”), among
SYSCO CORPORATION, a Delaware corporation (the “Parent Borrower”), SYSCO CANADA,
INC., a corporation incorporated under the laws of Canada, SYSCO EU II S.À R.L.,
a private limited liability company incorporated under the laws of the
Grand-Duchy of Luxembourg, the SUBSIDIARY GUARANTORS party thereto, the LENDERS
party thereto, the ISSUING BANKS party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

WHEREAS, the Parent Borrower has requested that the Existing Credit Agreement be
amended as set forth herein; and

WHEREAS, the Lenders party hereto and the Administrative Agent are willing,
subject to the terms and conditions set forth below, to amend the Existing
Credit Agreement on the terms set forth herein (the Existing Credit Agreement,
as so amended, is referred to as the “Amended Credit Agreement”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Amended Credit Agreement.

SECTION 2. Amendments to the Existing Credit Agreement. Effective as of the
Amendment No. 1 Effective Date (as defined below), the Existing Credit Agreement
is hereby amended by inserting the language indicated in single or double
underlined text (indicated textually in the same manner as the following
examples: single-underlined text or double-underlined text) in Exhibit A hereto
and by deleting the language indicated by strikethrough text (indicated
textually in the same manner as the following example: stricken text) in Exhibit
A hereto.

SECTION 3. Representations and Warranties. The Parent Borrower represents and
warrants to the other parties hereto that:

(a) This Agreement has been duly executed and delivered by the Parent Borrower
and constitutes a legal, valid and binding obligation of the Parent Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.



--------------------------------------------------------------------------------

(b) On and as of the Amendment No. 1 Effective Date, (i) the representations and
warranties of the Parent Borrower set forth in Article III of the Amended Credit
Agreement (other than the representations and warranties set forth in Sections
3.04(b), 3.06, 3.07 and 3.11 of the Amended Credit Agreement) are true and
correct in all material respects (without duplication of any materiality
qualifier) and (ii) no Default has occurred and is continuing.

SECTION 4. Effectiveness of this Agreement. This Agreement and the amendment of
the Existing Credit Agreement as set forth in Section 2 hereof shall become
effective as of the first date (the “Amendment No. 1 Effective Date”) on which
each of the following conditions shall have been satisfied or waived:

(a) The Administrative Agent shall have executed a counterpart of this Agreement
and shall have received from the Parent Borrower and the Lenders constituting
the Required Lenders either (i) a counterpart of this Agreement signed on behalf
of such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent and its Affiliates shall have received all fees due
and payable in connection with this Agreement pursuant to letter agreements
entered into by them with the Parent Borrower, and the Administrative Agent
shall have received reimbursement of all reasonable out-of-pocket expenses
incurred by it in connection with this Agreement that are required to be
reimbursed or paid by the Parent Borrower under the Existing Credit Agreement,
in the case of such expenses, to the extent invoiced not less than two Business
Days before the Amendment No. 1 Effective Date.

The Administrative Agent shall promptly notify, in writing, the Parent Borrower
and the Lenders of the Amendment No. 1 Effective Date, and such notice shall be
conclusive and binding.

SECTION 5. Effect of Amendment; No Novation. (a) Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent, the Lenders or the Issuing Banks under the Existing Credit
Agreement and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement, all of which shall continue in full force and effect
in accordance with the provisions thereof. Nothing herein shall be deemed to
entitle any of the Borrowers or the Subsidiary Guarantors on any other occasion
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Amended Credit Agreement in similar or different circumstances. Neither this
Agreement no any provision hereof may be waived, amended or modified except in
accordance with the provisions of Section 10.02 of the Amended Credit Agreement.



--------------------------------------------------------------------------------

(b) On and after the Amendment No. 1 Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import, as used in the Existing Credit Agreement, shall refer
to the Existing Credit Agreement as amended hereby.

(c) Neither this Agreement nor the effectiveness of the amendments to the
Existing Credit Agreement effected hereby shall extinguish the obligations for
the payment of money outstanding under the Existing Credit Agreement. Nothing
herein contained shall be construed as a substitution or novation of any of the
obligations outstanding under the Existing Credit Agreement, which shall remain
in full force and effect, except as modified hereby. Nothing expressed or
implied in this Agreement or the Amended Credit Agreement shall be construed as
a release or other discharge of any of the Borrowers or the Subsidiary
Guarantors under the Existing Credit Agreement from any of its obligations and
liabilities thereunder, as amended hereby.

SECTION 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by fax, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 7. Governing Law. This Agreement shall be construed, and the rights of
the parties hereto determined, in accordance with and governed by the law of the
State of New York.

SECTION 8. Incorporation by Reference. Sections 10.06(b), 10.07, 10.09(b),
10.09(c), 10.09(d), 10.10 and 10.11 of the Existing Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

SYSCO CORPORATION         by   /s/ Adolfo L. Jimenez   Name:   Adolfo L. Jimenez
  Title:   Vice President and Treasurer

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as the Administrative Agent,
        by   /s/ Gregory T. Martin   Name:   Gregory T. Martin   Title:  
Executive Director

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: Bank of America, N.A.         by   /s/ Aron Frey  

Name: Aron Frey

Title: Director

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: Goldman Sachs Bank USA,         by   /s/ Jamie Minieri  

Name: Jamie Minieri

Title: Authorized Signatory

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: THE TORONTO-DOMINION BANK, NEW YORK BRANCH         by   /s/
Michael Borowiecki  

Name: Michael Borowiecki

Title: Authorized Signatory

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

WELLS FARGO BANK, N.A.:         by   /s/ Carl Hinrichs  

Name: Carl Hinrichs

Title: Director

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution:

DEUTSCHE BANK AG NEW YORK BRANCH

        by   /s/ Ming K. Chu  

Name: Ming K. Chu

Title: Director

 

For any Lender requiring a second signature block:

        by   /s/ Annie Chung  

Name: Annie Chung

Title: Director

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

HSBC Bank USA, National Association         By:   /s/ Patricia DelGrande  

Name: Patricia DelGrande

Title: Managing Director

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: U.S. BANK NATIONAL ASSOCIATION         By   /s/ Steven L.
Sawyer  

Name: Steven L. Sawyer

Title: Senior Vice President

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: Banco Santander, S.A., New York Branch         by   /s/
Pablo Urgoiti  

Name: Pablo Urgoiti

Title: Managing Director

 

        by   /s/ Rita Waltz-Cuccioli  

Name: Rita Waltz-Cuccioli

Title: Executive Director

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: TRUIST BANK, formerly known as BRANCH BANKING AND TRUST
COMPANY         by   /s/ Sarah Salmon  

Name: Sarah Salmon

Title: Senior Vice President

 

For any Lender requiring a second signature block:         by      

Name:

Title:

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

PNC BANK NATIONAL ASSOCIATION:         by   /s/ Andrea Kinnik  

Name: Andrea Kinnik

Title: Senior Vice President

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: PNC BANK CANADA BRANCH         by   /s/ David T. Olsen  

Name: David T. Olsen

Title: Principal Officer

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: The Northern Trust Company         by   /s/ Keith L. Burson
 

Name: Keith L. Burson

Title: Senior Vice President

 

For any Lender requiring a second signature block:         by      

Name:

Title:

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: Bank of the West         By:   /s/ R. Blake Beavers  

Name: R. Blake Beavers

Title: Director

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: Barclays Bank PLC         by   /s/ Jamie Telkman  

Name: Jamie Telkman

Title: Transaction Management

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH         By   /s/ Shane Bownds  

Name: Shane Bownds

Title: Managing Director

 

        By   /s/ Irene Stephens  

Name: Irene Stephens

Title: Executive Director

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Lloyds Bank Corporate Markets plc         by   /s/ Tina Wong  

Name: Tina Wong


Title: Assistant Vice President

 

        by   /s/ Kamala Basdeo   Name: Kamala Basdeo
Title: Assistant Vice President

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Name of Institution: The Bank of Nova Scotia         By   /s/ Frans Braniotis  

Name: Frans Braniotis


Title: Managing Director

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT OF

SYSCO CORPORATION

 

Zions Bancorporation, National Association dba Zions First National Bank
        by   /s/ Jennifer Christopulos  

Name: Jennifer Christopulos


Title: Executive Vice President

[Signature Page to Amendment No. 1 to the Credit Agreement of Sysco Corporation]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

CREDIT AGREEMENT

dated as of

June 28, 2019,

among

SYSCO CORPORATION,

as Parent Borrower,

SYSCO CANADA, INC. and SYSCO EU II S.À R.L.,

as Subsidiary Borrowers,

THE SUBSIDIARY GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

THE ISSUING BANKS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A.,

GOLDMAN SACHS BANK USA,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

and

WELLS FARGO BANK, N.A.,

as Syndication Agents

JPMORGAN CHASE BANK, N.A.,

BofA SECURITIES, INC.,

GOLDMAN SACHS BANK USA,

TD SECURITIES (USA) LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     2629  

SECTION 1.03. Terms Generally

     2629  

SECTION 1.04. Accounting Terms; GAAP

     2730  

SECTION 1.05. Exchange Rate Determinations

     2830  

SECTION 1.06. Divisions

     2831  

SECTION 1.07. Interest Rate; LIBOR Notification

     2831  

SECTION 1.08. Most Favored Nation Provision

     31  

SECTION 1.09. Blocking Regulation

     31  

ARTICLE II

THE CREDITS

 

SECTION 2.01. Revolving Commitments

     2832  

SECTION 2.02. Loans and Borrowings

     2932  

SECTION 2.03. Requests for Borrowings

     3033  

SECTION 2.04. Swingline Loans

     3134  

SECTION 2.05. Letters of Credit

     3336  

SECTION 2.06. Funding of Borrowings

     4043  

SECTION 2.07. [Reserved]

     4044  

SECTION 2.08. Interest Elections

     4144  

SECTION 2.09. Termination and Reduction of Revolving Commitments

     4246  

SECTION 2.10. Repayment of Loans; Evidence of Debt

     4346  

SECTION 2.11. Prepayment of Loans

     4447  

SECTION 2.12. Fees

     4448  

SECTION 2.13. Interest

     4649  

SECTION 2.14. Alternate Rate of Interest

     4750  

SECTION 2.15. Increased Costs

     4952  

SECTION 2.16. Break Funding Payments

     5054  

SECTION 2.17. Taxes

     5154  

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     5458  

SECTION 2.19. Mitigation Obligations Replacement of Lenders

     5660  

SECTION 2.20. Increase in Revolving Commitments

     5761  

SECTION 2.21. Extension of Maturity Date

     5962  

SECTION 2.22. Defaulting Lenders

     6064  

SECTION 2.23. Concerning Subsidiary Borrowers

     6367  

 

i



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01. Organization; Powers

     6468  

SECTION 3.02. Authorization; Enforceability

     6468  

SECTION 3.03. Governmental Approvals; No Conflicts

     6568  

SECTION 3.04. Financial Condition; No Material Adverse Change

     6569  

SECTION 3.05. Properties

     6569  

SECTION 3.06. Litigation and Environmental Matters

     6669  

SECTION 3.07. Subsidiaries

     6670  

SECTION 3.08. Compliance with Laws and Agreements

     6670  

SECTION 3.09. Investment Company Status

     6670  

SECTION 3.10. Taxes

     6770  

SECTION 3.11. ERISA

     6770  

SECTION 3.12. Accuracy of Information

     6770  

SECTION 3.13. OFAC; USA Patriot Act

     6871  

SECTION 3.14. EEAAffected Financial Institutions

     6871  

SECTION 3.15. Ranking of Obligations

     6871  

SECTION 3.16. Proper Form; No Recordation

     6871  

SECTION 3.17. No Immunity

     6872  

SECTION 3.18. Centre of Main Interest

     6872  

ARTICLE IV

CONDITIONS

 

SECTION 4.01. Effective Date

     6972  

SECTION 4.02. Each Credit Event

     7073   ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01. Financial Statements; Ratings Change and Other Information

     7074  

SECTION 5.02. Notices of Material Events

     7276  

SECTION 5.03. Existence; Conduct of Business

     7276  

SECTION 5.04. Payment of Obligations

     7376  

SECTION 5.05. Maintenance of Properties; Insurance

     7376  

SECTION 5.06. Books and Records; Inspection Rights

     7377  

SECTION 5.07. Compliance with Laws

     7377  

SECTION 5.08. Use of Proceeds

     7377  

SECTION 5.09. Subsidiary Guarantors

     7477   ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01. Liens

     7578  

SECTION 6.02. Sale and Leaseback Transactions

     7780  

SECTION 6.03. Ratio of Consolidated EBITDA to Consolidated Interest Expense

     7780  

SECTION 6.04. Consolidation, Merger, Acquisition or other Fundamental Changes

     7781  

SECTION 6.05. Minimum Liquidity

     82  

SECTION 6.06. Restricted Payments

     82  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01. Events of Default

     7883  

SECTION 7.02. Cash Collateral

     8085   ARTICLE VIII    GUARANTEE   

SECTION 8.01. Guarantee of the Obligations

     8085   ARTICLE IX    THE ADMINISTRATIVE AGENT    ARTICLE X    MISCELLANEOUS
  

SECTION 10.01. Notices

     8895  

SECTION 10.02. Waivers; Amendments

     9095  

SECTION 10.03. Expenses; Indemnity; Damage Waiver

     9196  

SECTION 10.04. Successors and Assigns

     9398  

SECTION 10.05. Survival

     97102  

SECTION 10.06. Counterparts; Integration; Effectiveness; Electronic Execution

     98103  

SECTION 10.07. Severability

     99104  

SECTION 10.08. Right of Setoff

     99104  

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process

     99104  

SECTION 10.10. WAIVER OF JURY TRIAL

     100105  

SECTION 10.11. Headings

     101106  

SECTION 10.12. Confidentiality

     101106  

SECTION 10.13. Interest Rate Limitation

     101107  

SECTION 10.14. Conversion of Currencies

     102107  

SECTION 10.15. Material Non-Public Information

     102107  

SECTION 10.16. Certain Notices

     103108  

SECTION 10.17. Independence of Covenants

     103108  

SECTION 10.18. No Advisory or Fiduciary Responsibility

     103108  

SECTION 10.19. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions

     104109  

SECTION 10.20. Waiver of Notice of Termination Under Existing Credit Agreement

     104109  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01 — Existing Letters of Credit

Schedule 2.01 — Revolving Commitments

Schedule 2.04 — Swingline Commitments

Schedule 2.05 — LC Commitments

Schedule 3.07 — Subsidiaries

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Request

Exhibit C – Form of Interest Election Request

Exhibit D – Form of Joinder

Exhibit E – Form of Letter of Credit Request

Exhibit F – Forms of U.S. Tax Compliance Certificates

Exhibit G – Form of Subsidiary Borrower Termination

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 28, 2019, among SYSCO CORPORATION, a Delaware
corporation, SYSCO CANADA, INC., a corporation incorporated under the laws of
Canada, SYSCO EU II S.À R.L., a private limited liability company incorporated
under the laws of the Grand-Duchy of Luxembourg, the SUBSIDIARY GUARANTORS party
hereto, the LENDERS party hereto, the ISSUING BANKS party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

For and in consideration of the premises and the promises herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by each party hereto, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“364-Day Credit Agreement” means the Credit Agreement dated as of May 20, 2020,
among the Parent Borrower, the subsidiary guarantors party thereto, the lenders
party thereto and Bank of America, N.A., as administrative agent, or any credit
agreement of the Parent Borrower that refinances or, during the Covenant
Modification Amendment Period, replaces such agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” has the meaning assigned to such term in Section 6.04.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders and the Issuing Banks hereunder, and any
successor thereto appointed pursuant to Article IX. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of
JPMorgan Chase Bank, N.A. through which it shall perform any of its obligations
in such capacity hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning set forth in Section 10.01(d).

“Aggregate Global Tranche Revolving Commitments” means, at any time, the sum of
the Global Tranche Revolving Commitments in effect at such time.

“Aggregate Global Tranche Revolving Credit Exposure” means, at any time, the
aggregate amount of (a) the sum of the US Dollar Equivalents of the outstanding
principal amount of all the Global Tranche Revolving Loans at such time, (b) the
total LC Exposure at such time and (c) the total Swingline Exposure at such
time.

“Aggregate US Tranche Revolving Commitments” means, at any time, the sum of the
US Tranche Revolving Commitments in effect at such time.

“Aggregate US Tranche Revolving Credit Exposure” means, at any time, the
aggregate outstanding principal amount of all the US Tranche Revolving Loans at
such time.

“Agreement” means this Credit Agreement, as supplemented by the Joinders and as
otherwise amended or modified from time to time.

“Agreement Currency” has the meaning set forth in Section 10.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any
day shall be based on the Screen Rate at approximately 11:00 a.m., London time,
on such day for deposits in US Dollars with a maturity of one month (or, if the
Screen Rate is not available for a maturity of one month with respect to US
Dollars but is available for periods both longer and shorter than such period,
the Interpolated Screen Rate as of such time); provided that if such rate shall
be less than 0.75% per annum, such rate shall be deemed to be 0.75% per annum.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then for purposes of clause
(c) above the Adjusted LIBO Rate shall be deemed to be zero0.75% per annum.

“Amendment No. 1” means Amendment No. 1 dated as of May 20, 2020, to this
Agreement.

“Amendment No. 1 Effective Date” has the meaning assigned to such term in
Amendment No. 1.

“Applicable Creditor” has the meaning set forth in Section 10.14(b).

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to interest on any Loan or
with respect to the facility fees payable hereunder, the applicable rate per
annum set forth in the table below under the applicable caption based upon the
ratings by S&P and Moody’s, respectively, applicable on such date to the Index
Debt:

 

Index Debt Ratings

   Facility
Fee Rate     Applicable Rate for
Eurocurrency Loans
and Swingline Loans     Applicable Rate
for ABR Loans  

Category 1

        A+ or higher by S&P

        A1 or higher by Moody’s

     0.05 %      0.70 %      0.00 % 

Category 2

        A by S&P

        A2 by Moody’s

     0.07 %      0.805 %      0.00 % 

Category 3

        A- by S&P

        A3 by Moody’s

     0.085 %      0.915 %      0.00 % 

Category 4

        BBB+ by S&P

        Baa1 by Moody’s

     0.10 %      1.025 %      0.025 % 

Category 5

        BBB or lower by S&P

        Baa2 or lower by Moody’s

     0.125 %      1.125 %      0.125 % 

Category 6

        BBB- by S&P

        Baa3 by Moody’s

     0.20 %      1.550 %      0.550 % 

Category 7

        BB+ by S&P and Baa3 or higher by Moody’s

        or

        Ba1 by Moody’s and BBB- or higher by S&P

     0.275 %      1.725 %      0.725 % 

Category 8

        Below BBB- by S&P and Category 7 does not apply

        or

        Below Baa3 by Moody’s and Category 7 does not apply

     0.35 %      2.150 %      1.150 % 

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing, (i)(A) if only one of Moody’s or S&P shall have
in effect a rating for the Index Debt, then that single rating shall be
determinative, provided that this clause (A) shall not apply to the availability
of Category 7 and (B) if neither Moody’s nor S&P shall have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this paragraph), then the Applicable Rate shall be based on
Category 8; (ii) if the ratings established by Moody’s and S&P for the Index
Debt shall fall within different Categories, (A) if both such ratings fall
within Category 6 or a numerically lower Category, then the Applicable Rate
shall be based on the higher of the two ratings (i.e., that appearing in the
numerically lower Category), unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings and (B) if one such rating falls below Category 6, then the Applicable
Rate shall be based on Category 7 or 8, whichever is applicable; and (iii) if
the ratings established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Parent Borrower to the Administrative Agent and the
Lenders. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if both such rating agencies shall
cease to be in the business of rating corporate debt obligations, the Parent
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agencies and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc., Goldman
Sachs Bank USA, TD Securities (USA) LLC and Wells Fargo Securities, LLC, in
their capacity as joint bookrunners and joint lead arrangers with respect to the
credit facility established hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and

 

4



--------------------------------------------------------------------------------

(b) with respect to the United Kingdom, Part I of the United Kingdom Banking Act
2009 (as amended from time to time) and any other law, regulation or rule
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, provided, further, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means the Parent Borrower and the Subsidiary Borrowers.

“Borrowing” means (a) Revolving Loans of the same Class, Type and currency made,
converted or continued on the same date to the same Borrower and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan or Swingline Loans made on the same date and to the same
Borrower.

“Borrowing Minimum” means (a) with respect to a Revolving Borrowing, (i) in the
case of a Revolving Borrowing denominated in US Dollars, US$20,000,000, (ii) in
the case of a Revolving Borrowing denominated in Euros, €20,000,000, (iii) in
the case of a Revolving Borrowing denominated in Sterling, £20,000,000 and
(iv) in the case of a Revolving Borrowing denominated in Canadian Dollars,
C$20,000,000, and (b) with respect to a Swingline Borrowing, €5,000,000.

 

5



--------------------------------------------------------------------------------

“Borrowing Multiple” means (a) with respect to a Revolving Borrowing, (i) in the
case of a Revolving Borrowing denominated in US Dollars, US$5,000,000, (ii) in
the case of a Revolving Borrowing denominated in Euros, €5,000,000, (iii) in the
case of a Revolving Borrowing denominated in Sterling, £5,000,000 and (iv) in
the case of a Revolving Borrowing denominated in Canadian Dollars, C$5,000,000,
and (b) with respect to a Swingline Borrowing, €1,000,000.

“Borrowing Request” means a request by or on behalf of any Borrower for a
Revolving Borrowing in accordance with Section 2.03 or a Swingline Borrowing in
accordance with Section 2.04, which, if in writing, shall be substantially in
the form of Exhibit B or any other form that is reasonably acceptable to the
Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits for such currency in the
London interbank market, (b) when used in connection with a EURIBOR Loan, the
term “Business Day” shall also exclude any day that is not a TARGET Operating
Day, (c) when used in connection with a CDOR Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in
Canadian Dollars in Toronto and (d) when used in connection with a Loan to any
Subsidiary Borrower, the term “Business Day” shall also exclude any day on which
commercial banks in the jurisdiction of organization of such Subsidiary Borrower
are authorized or required by law to remain closed.

“Canadian Dollars” or “C$” means the lawful currency of Canada.

“Canadian Prime Rate” means, for any day, the rate of interest per annum equal
to the greater of (a) the PRIMCAN Index rate that appears on the Bloomberg
screen (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information service that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) at
approximately 10:15 a.m., Toronto time, on such day and (b) the interest rate
per annum equal to the sum of (i) the CDO Rate on such day (or if such day is
not a Business Day, the immediately preceding Business Day) for a deposit in
Canadian Dollars with a maturity of 30 days and (ii) 1.00% per annum. For
purposes of clause (b) above, the CDO Rate on any day shall be based on the
Screen Rate at approximately 10:15 a.m., Toronto time, on such day for deposits
in Canadian Dollars with a maturity of 30 days (or, if the Screen Rate is not
available for such maturity of 30 days with respect to Canadian Dollars but is
available for periods both longer and shorter than such period, the Interpolated
Screen Rate as of such time); provided that if such rate shall be less than
zero0.75% per annum, such rate shall be deemed to be zero0.75% per annum. Any
change in the Canadian Prime Rate due to a change in the PRIMCAN Index or the
CDO Rate shall be effective from and including the effective date of such change
in the PRIMCAN Index or CDO Rate, as the case may be. If the rate referred to in
clause (b)(i) above may not be determined, then for purposes of clause (b)(i)
above the applicable CDO Rate shall be deemed to be zero0.75% per annum.

“Canadian Subsidiary Borrower” means Sysco Canada, Inc., a corporation
incorporated under the laws of Canada.

 

6



--------------------------------------------------------------------------------

“Capital Lease” means any lease (or other arrangement conveying the right to
use) in respect of which the lessee’s obligations constitute Capital Lease
Obligations.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“CDO Rate” means, with respect to any CDOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.

“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the CDO Rate.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, regulations, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or any Governmental Authority with respect to the
implementation of the Basel III Accord shall, in each case, be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 10.13.

“Class”, when used in reference to (a) any Revolving Loan or Revolving
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are Global Tranche Revolving Loans or US Tranche Revolving Loans, (b) any
Revolving Commitment, refers to whether such Revolving Commitment is a Global
Tranche Revolving Commitment or a US Tranche Revolving Commitment, (c) any
Revolving Credit Exposure, refers to whether such Revolving Credit Exposure is
Global Tranche Revolving Credit Exposure or US Tranche Revolving Credit Exposure
and (d) any Lender, refers to whether such Lender is a Global Tranche Lender or
a US Tranche Lender. It is understood that (i) Global Tranche Revolving Loans,
Global Tranche Revolving Commitments, Swingline Loans, Letters of Credit, Global
Tranche Revolving Credit Exposure and Global Tranche Lenders are of the same
Class and (ii) US Tranche Revolving Loans, US Tranche Revolving Commitments, US
Tranche Revolving Credit Exposure and US Tranche Lenders are of the same Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

7



--------------------------------------------------------------------------------

“Commercial Paper” means (a) Indebtedness outstanding under the Issuing and
Payment Agent Agreement dated as of October 31, 2014, between the Parent
Borrower, as issuer, and U.S. Bank, National Association, as issuing and paying
agent, and (b) Indebtedness represented by commercial paper issued by the Parent
Borrower or any of its Subsidiaries under any other agreement, provided that, in
the case of clause (b), such commercial paper is “backstopped” by this Agreement
or the 364-Day Credit Agreement.

“Commitment Increase” has the meaning assigned to such term in Section 2.20(b).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
or Subsidiary Guarantor pursuant to this Agreement or the transactions
contemplated herein which is distributed by the Administrative Agent, any Lender
or any Issuing Bank by means of electronic communications, including through an
Electronic System.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“consolidated” refers to the consolidation of the accounts of the Parent
Borrower and its Subsidiaries in accordance with GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Parent Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in the determination of Consolidated Net Income for such period:
(i) Consolidated Interest Expense, (ii) income tax expense, (iii) depreciation
and amortization expense, (iv) extraordinary and non-recurring charges and
(v) other non-cash charges (including, without limitation, impairment charges
and non-cash operating costs), less (c) the sum of the following, without
duplication, to the extent included in the determination of Consolidated Net
Income for such period: (i) interest income, (ii) extraordinary and
non-recurring income and (iii) other non-cash income.

“Consolidated Interest Expense” means, for any period, determined on a
consolidated basis for the Parent Borrower and its Subsidiaries in accordance
with GAAP, interest expense (including, without limitation, interest expense
attributable to Capital Lease Obligations and all net payment obligations
pursuant to Swap Agreements) for such period.

“Consolidated Net Income” means, for any period, the net income of the Parent
Borrower and the Subsidiaries on a consolidated basis for such period,
determined in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------

“Covenant Modification Period” means the period commencing on the Amendment
No. 1 Effective Date and ending immediately prior to the last day of the fiscal
quarter of the Parent Borrower ending on or about September 30, 2022; provided
that if the Parent Borrower shall have delivered to the Administrative Agent a
written notice of its desire to terminate the Covenant Modification Period as of
an earlier date, together with a certificate of a Responsible Officer of the
Parent Borrower certifying that the ratio of Consolidated EBITDA to Consolidated
Interest Expense, in each case, measured for the period of four consecutive
fiscal quarters ended with the most recent fiscal quarter of the Parent Borrower
ended on or prior to such earlier date, was not less than 4.00 to 1.00, then the
Covenant Modification Period shall terminate on such earlier date.

“Credit Party” means the Administrative Agent, any Issuing Bank, each Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) in the case of any Lender that is a Global Tranche Lender, to fund
any portion of its participations in Letters of Credit or Swingline Loans or
(iii) to pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular Default, if any) has not been satisfied,
(b) has notified the Parent Borrower or any Credit Party in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular Default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
and, in the case of a Global Tranche Lender, participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent (a copy of which shall promptly
be shared with the Parent Borrower), or (d) has become the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

9



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02), which
date is the first date appearing above.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, DebtDomain, SyndTrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Indebtedness that is convertible into any such
Equity Interests shall not, prior to the conversion thereof, constitute an
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrowers or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrowers or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrowers or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrowers or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Parent Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the EURIBO Rate.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate, the LIBO
Rate, the EURIBO Rate or the CDO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.

 

11



--------------------------------------------------------------------------------

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Foreign Currency, the rate at which such Foreign Currency may
be exchanged into US Dollars on such day as last provided (either by publication
or as may otherwise be provided to the Administrative Agent) by the applicable
Reuters source on the Business Day (determined based on New York City time)
immediately preceding such day of determination (or, if a Reuters source ceases
to be available or Reuters ceases to provide such rate of exchange, as last
provided by such other publicly available information service that provides such
rate of exchange at such time as shall be selected by the Administrative Agent
from time to time in its reasonable discretion). Notwithstanding the foregoing
provisions of this definition or the definition of the term “US Dollar
Equivalent”, each Issuing Bank may, solely for purposes of computing the
fronting fees owed to it under Section 2.12(b), compute the Exchange Rate for
purposes of determining the LC Exposure attributable to any Letter of Credit
issued by it that is denominated in a Foreign Currency by reference to exchange
rates determined using any reasonable method customarily employed by it for such
purpose.

“Exchange Rate Date” means (a) with respect to any Loan denominated in any
Foreign Currency, each of (i) the date of the commencement of the initial
Interest Period therefor (or, in the case of a Swingline Loan, the date on which
such Swingline Loan is made) and (ii) the date of the commencement of each
subsequent Interest Period therefor, (b) with respect to any Letter of Credit
denominated in a Foreign Currency, each of (i) the date on which such Letter of
Credit is issued, (ii) the first Business Day of each calendar month commencing
after the date of issuance of such Letter of Credit and (iii) the date of any
amendment of such Letter of Credit that has the effect of increasing the amount
thereof and (c) if an Event of Default has occurred and is continuing, any
Business Day designated as an Exchange Rate Date by the Administrative Agent in
its sole discretion.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on (or measured by) net income (however
denominated) franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal or Canadian withholding Taxes imposed on amounts payable
or credited to or for the account of such Lender with respect to an applicable
interest in a Loan or Revolving Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in such Loan or Revolving
Commitment (other than pursuant to an assignment request by the Parent Borrower
under Section 2.19) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (d) any Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of November 2,
2016, among the Parent Borrower, the lenders party thereto, the guarantors party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, as the same has
been amended or otherwise supplemented to the date hereof.

 

12



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those letters of credit described on Schedule
1.01.

“Existing Maturity Date” has the meaning set forth in Section 2.21.

“Extending Lender” has the meaning set forth in Section 2.21.

“Extension” has the meaning set forth in Section 2.21.

“Extension Closing Date” has the meaning set forth in Section 2.21.

“Extension Notice” has the meaning set forth in Section 2.21.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement,
treaty or convention entered into in connection with the implementation of such
Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreement, treaty or
convention.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

“Foreign Currency” means Canadian Dollars, Euro and Sterling.

“Foreign Currency Overnight Rate” means (a) with respect to any Swingline Loan
or any LC Disbursement denominated in any Foreign Currency (other than Canadian
Dollars), a rate per annum equal to the London interbank offered rate as
administrated by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for overnight deposits in such Foreign
Currency as displayed on the applicable Reuters screen page (currently LIBOR01
or LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London time, on such day
and (b) with respect to any LC Disbursement denominated in Canadian Dollars, a
rate per annum equal to the Canadian Prime Rate; provided that, in each case, if
such rate shall be less than zero0.75% per annum, such rate shall be deemed to
be zero0.75% per annum for all purposes of this Agreement.

“Foreign Lender” means any Lender that is not a U.S. Person.

 

13



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect, subject to Section 1.04, from time to time.

“Global Tranche Lender” means a Lender with a Global Tranche Revolving
Commitment or a Global Tranche Revolving Credit Exposure.

“Global Tranche Percentage” means, with respect to any Global Tranche Lender at
any time, the percentage of the Aggregate Global Tranche Revolving Commitments
represented by such Global Tranche Lender’s Global Tranche Revolving Commitment
at such time; provided that, for purposes of Section 2.22 when a Defaulting
Lender that is a Global Tranche Lender shall exist, the term “Global Tranche
Percentage” shall mean, with respect to any Global Tranche Lender at any such
time, the percentage of the Aggregate Global Tranche Revolving Commitments
(disregarding such Defaulting Lender’s Global Tranche Revolving Commitment)
represented by such Lender’s Global Tranche Revolving Commitment at such time.
If the Global Tranche Revolving Commitments have terminated or expired, the
Global Tranche Percentages shall be determined based upon the Global Tranche
Revolving Commitments most recently in effect, giving effect to any assignments
and to any Global Tranche Lender’s status as a Defaulting Lender at the time of
determination.

“Global Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Global Tranche Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Global Tranche Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.20 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04. The initial amount of each Lender’s Global Tranche Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Commitments Agreement pursuant to which such Lender shall have
assumed or provided its Global Tranche Revolving Commitment, as applicable. As
of the Effective Date, the aggregate amount of the Global Tranche Revolving
Commitments is US$1,705,000,000.

“Global Tranche Revolving Credit Exposure” means, with respect to any Lender at
any time, the aggregate amount of (a) the sum of the US Dollar Equivalents of
the principal amounts of such Lender’s outstanding Global Tranche Revolving
Loans at such time, (b) such Lender’s LC Exposure at such time and (c) such
Lender’s Swingline Exposure at such time.

“Global Tranche Revolving Loans” means Loans made by the Lenders pursuant to
Section 2.01(a).

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

 

14



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantors” means the Parent Borrower, in its capacity as a provider of a
Guarantee created under Article VIII, and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.20(b).

“Increasing Lender” has the meaning assigned to such term in Section 2.20(a).

“Incremental Commitments Agreement” has the meaning assigned to such term in
Section 2.20(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or accrued liabilities, incurred or accrued in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing

 

15



--------------------------------------------------------------------------------

right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others and
(g) all Capital Lease Obligations of such Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower or Subsidiary Guarantor under this Agreement and (b) to the extent not
otherwise described in clause (a) above, Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.

“Interest Election Request” means a request by or on behalf of any Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08,
which, if in writing, shall be substantially in the form of Exhibit C or any
other form that is reasonably acceptable to the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that the outstanding principal amount of such Loan is
required to be repaid pursuant to this Agreement.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two (other than in the case
of a EURIBOR Borrowing), three or six months (or, with the consent of each
Lender participating in such Borrowing, twelve months) thereafter, as the
applicable Borrower (or the Parent Borrower on its behalf) may elect; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Eurocurrency Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

16



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to Eurocurrency Loans for any
Interest Period or clause (c) of the definition of the term Alternate Base Rate,
the rate per annum (rounded to the same number of decimal places as the
applicable Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between (a) the
applicable Screen Rate for the longest period for which a Screen Rate is
available that is shorter than the applicable period and (b) the applicable
Screen Rate for the shortest period for which a Screen Rate is available that is
longer than the applicable period, in each case as of the time the Interpolated
Screen Rate is otherwise required to be determined in accordance with the this
Agreement; provided that the Interpolated Screen Rate shall in no event be less
than zero0.75% per annum.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institution of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., Bank of America,
N.A., Goldman Sachs Bank USA, The Toronto-Dominion Bank, New York Branch and
Wells Fargo Bank, N.A., (b) any Person that is the issuer of any Existing Letter
of Credit, it being understood that, unless such Person constitutes an Issuing
Bank under clause (a) or (c) of this definition, such Person shall have
obligations of an Issuing Bank hereunder solely with respect to any Existing
Letters of Credit issued by it, and (c) each Person that becomes an “Issuing
Bank” pursuant to Section 2.05(i), in each case under clauses (a) through (c)
above, other than any such Person that shall have ceased to be an Issuing Bank
as provided in Section 2.05(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall cause such Affiliate to comply with the requirements of
Section 2.05 with respect to such Letters of Credit).

“Joinder” means an agreement in the form of Exhibit D executed pursuant to
Section 5.09(b).

“Judgment Currency” has the meaning set forth in Section 10.14(b).

“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is
set forth on Schedule 2.05 or, in the case of any Issuing Bank that becomes such
pursuant to Section 2.05(i), in the applicable written agreement referred to in
such Section. The LC Commitment of any Issuing Bank may be increased or reduced
by written agreement between such Issuing Bank and the Parent Borrower, provided
that a copy of such written agreement shall have been delivered to the
Administrative Agent.

 

17



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in a
Foreign Currency and not reimbursed by or on behalf of the applicable Borrower
shall be determined as set forth in Section 2.05(e) or 2.05(m), as applicable.

“LC Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Foreign Currency, the rate at which US Dollars may be
exchanged into such Foreign Currency on such day as last provided (either by
publication or as may otherwise be provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (determined based on New York City
time) immediately preceding such day of determination (or, if a Reuters source
ceases to be available or Reuters ceases to provide such rate of exchange, as
last provided by such other publicly available information service that provides
such rate of exchange at such time as shall be selected by the Administrative
Agent from time to time in its reasonable discretion).

“LC Exposure” means, at any time, (a) the sum of the US Dollar Equivalents of
the undrawn amounts of all outstanding Letters of Credit at such time plus
(b) the sum of the US Dollar Equivalents of the amounts of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrowers at
such time. The LC Exposure of any Lender at any time shall be its Global Tranche
Percentage of the total LC Exposure at such time, adjusted to give effect to any
reallocation under Section 2.22 of the LC Exposure of the Defaulting Lenders in
effect at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in a Foreign Currency, (a) the date
on which such Issuing Bank shall advise the Administrative Agent that it
purchased with US Dollars the Foreign Currency used to make such LC Disbursement
or refund or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.

“Lenders” means the Persons listed on Schedule 2.01 and any Person that has
become a party hereto pursuant to an Assignment and Assumption or an Incremental
Commitments Agreement, in each case, other than any such Person that has ceased
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means each letter of credit issued (or, under
Section 2.05(k), deemed to be issued) pursuant to this Agreement.

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in US Dollars
or Sterling for any Interest Period, the applicable Screen Rate as of the
Specified Time on the Quotation Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the LIBO Rate or the Adjusted LIBO Rate.

 

18



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, deed of trust, lien, pledge, encumbrance, charge
or security interest; provided that precautionary or other filings filed in
connection with operating leases of the Parent Borrower or any Subsidiary shall
not constitute Liens. For purposes of this definition, whether a lease
constitutes an operating lease will be determined disregarding any change in
accounting for leases resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842).

“Liquidity” means, at any time, an amount equal to: (a) Unrestricted Cash at
such time, plus (b) an amount equal to the excess, if any, of (i) the Aggregate
Global Tranche Revolving Commitments in effect at such time minus (ii) the
Aggregate Global Tranche Revolving Credit Exposure at such time, plus (c) an
amount equal to the excess, if any, of (i) the Aggregate US Tranche Revolving
Commitments in effect at such time minus (ii) the Aggregate US Tranche Revolving
Credit Exposure at such time, plus (d) the aggregate amount of the unused
commitments in effect at such time under the 364-Day Credit Agreement, minus
(e) the aggregate principal amount of Commercial Paper outstanding at such time;
provided that in the case of clauses (b), (c) and (d) above, the respective
amounts that would otherwise be included under such clauses shall only be
included to the extent that, had the Parent Borrower requested a borrowing in an
equivalent amount, the conditions precedent set forth in Sections 4.02(a) and
4.02(b) hereof or the conditions precedent to borrowing set forth in the 364-Day
Credit Agreement (other than the conditions to effectiveness of the 364-Day
Credit Agreement and delivery of a borrowing request), as applicable, would have
been satisfied at such time with respect to such borrowing.

“Loan” means a loan made by a Lender to any Borrower pursuant to this Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to any
Loan or Borrowing denominated in Canadian Dollars, Toronto time and (c) with
respect to a Loan or Borrowing denominated in any other Foreign Currency, London
time.

“Luxembourg Subsidiary Borrower” means Sysco EU II S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand-Duchy of Luxembourg, having its registered office at 8-10 Avenue de
la Gare, L-1610 Luxembourg, Grand Duchy of Luxembourg and registered with the
Registre de Commerce et des Sociétés in Luxembourg under number B 206578.

“Mandatory Restrictions” has the meaning set forth in Section 1.09.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders of such Class that would constitute the Required Lenders if
such Class were the sole Class of Lenders hereunder.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Parent Borrower
and the Subsidiaries taken as a whole, (b) the ability of the Parent Borrower to
perform any of its obligations under this Agreement or (c) the rights of the
Administrative Agent and the Lenders against the Borrowers under any material
provision of this Agreement.

 

19



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees created under this Agreement), or obligations in respect
of one or more Swap Agreements, of any one or more of the Parent Borrower and
the Subsidiaries in an aggregate principal amount exceeding US$150,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Parent Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means, subject to extension pursuant to Section 2.21, June 28,
2024; provided that if such date shall not be a Business Day, then the “Maturity
Date” shall be the next Business Day.

“Maximum Rate” has the meaning set forth in Section 10.13.

“MNPI” means material information concerning the Parent Borrower or any of the
Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner that would constitute “public disclosure”, within the
meaning of Regulation FD under the Exchange Act. For purposes of this
definition, “material information” means information concerning the Parent
Borrower, the Subsidiaries or any of its or their respective securities that
could reasonably be expected to be material for purposes of the United States
federal securities laws.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” means the excess, if any, of (a) the total assets of the Parent
Borrower and the Subsidiaries over (b) the liabilities of the Parent Borrower
and the Subsidiaries, each to be determined on a consolidated basis in
accordance with GAAP.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning set forth in Section 2.21(b).

“Non-Increasing Lender” has the meaning assigned to such term in
Section 2.20(a).

“Notes” means (a) the Senior Notes, or any Indebtedness (other than the Loans)
that replaces or refinances any of the Senior Notes, or (b) any other senior
notes or debentures issued by the Parent Borrower.

“NYFRB” means the Federal Reserve Bank of New York.

 

20



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if both such rates are not published for
any day that is a Business Day, the NYFRB Rate shall be the rate for a federal
funds transaction quoted at 11:00 a.m., New York City time, on such day received
by the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Obligations” means the obligations of each Borrower and each Subsidiary
Guarantor hereunder in respect of the payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) all payments required to be made by each Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral, and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Borrower and each Subsidiary Guarantor under this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan or Letter of Credit or
this Agreement).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, registration or
enforcement of, or otherwise with respect to, this Agreement, except (a) any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19) and (b) any Luxembourg
registration duties (droits d’enregistrement) and/or stamp duties (droits de
timbre) due to a registration, submission or filing by the Administrative Agent
or any Lender of this Agreement but only to the extent that such registration,
submission or filing (i) is not mandatory and (ii) is not required to maintain,
defend or preserve the rights of the Administrative Agent or any Lender under
this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

21



--------------------------------------------------------------------------------

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Parent Borrower” means Sysco Corporation, a Delaware corporation.

“Participant” has the meaning set forth in Section 10.04(c).

“Participant Register” has the meaning set forth in Section 10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent in its reasonable discretion) or any similar release by the
Federal Reserve Board (as determined by the Administrative Agent in its
reasonable discretion). Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quotation Day” means (a) with respect to any Revolving Loan denominated in US
Dollars for any Interest Period, the day that is two Business Days prior to the
first day of such Interest Period, (b) with respect to any Revolving Loan
denominated in Euro for any Interest Period, the day that is two TARGET
Operating Days prior to the first day of such Interest Period, and (c) with
respect to any Revolving Loan denominated in Sterling or Canadian Dollars for
any Interest Period, the first day of such Interest Period, in each case unless
market practice differs for loans in the applicable currency priced by reference
to rates quoted in the Relevant Interbank Market, in which case the Quotation
Day for such Revolving Loans denominated in such currency shall be determined by
the Administrative Agent in accordance with market practice for such loans
priced by reference to rates quoted in the Relevant Interbank Market (and if
quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the Relevant Interbank Market on more than one day,
the Quotation Day shall be the last of those days).

 

22



--------------------------------------------------------------------------------

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any
Swingline Lender or any other Lender, (c) any Issuing Bank and (d) any
Participant.

“Register” has the meaning assigned to such term in Section 10.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to US Dollars and Sterling,
the London interbank market, (b) with respect to Euros, the European interbank
market and (c) with respect to Canadian Dollars, the Toronto interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Revolving Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures of all Lenders and the total unused Revolving
Commitments of all Lenders at such time. For purposes of this definition, Global
Tranche Revolving Credit Exposure of any Global Tranche Lender that is a
Swingline Lender shall be deemed to exclude any amount of its Swingline Exposure
in excess of its Global Tranche Percentage of the sum of the US Dollar
Equivalents of the outstanding principal amount of all the Swingline Loans, but
adjusted to give effect to any reallocation under Section 2.22 of the Swingline
Exposures of Defaulting Lenders in effect at such time, and the unused Global
Tranche Revolving Commitment of such Lender shall be determined on the basis of
its Global Tranche Revolving Credit Exposure excluding such excess amount.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means, as to any Person, a Financial Officer of such
Person or, in the case of any Subsidiary Borrower, any manager or director of
such Subsidiary Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any Equity
Interests in the Parent Borrower.

“Restricted Lender” has the meaning set forth in Section 1.09.

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means a Global Tranche Revolving Commitment or a US
Tranche Revolving Commitment.

 

23



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means a Global Tranche Revolving Credit Exposure or
a US Tranche Revolving Credit Exposure.

“Revolving Loan” means a Global Tranche Revolving Loan or a US Tranche Revolving
Loan.

“S&P” means S&P Global Ratings.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or a transferor shall sell or otherwise
transfer any real or personal property and then or thereafter lease (whether
pursuant to a Capital Lease or otherwise) or repurchase under an extended
purchase contract, the same or similar property from the purchaser or the
transferee of such property.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by any other
sanctions authority applicable to any Borrower.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion), (b) in
respect of the EURIBO Rate for any Interest Period, the rate per annum
determined by the European Money Market Institute (or any other Person that
takes over the administration of such rate) as the rate at which interbank
deposits in Euro are being offered by one prime bank to another within the EMU
zone for such Interest Period, as set forth on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) and (c) in
respect of the CDO Rate for any Interest Period, the average rate for bankers
acceptances denominated in Canadian Dollars with a term equal to the relevant
period as displayed on the on the “Reuters Screen CDOR Page” as used in the 2006
ISDA Definition as published by the International Swaps and Derivatives
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such page or screen, on the appropriate
page of such other information service that publishes such rate, as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion); provided that (i) if, as to any currency, no Screen Rate shall be
available for a particular period at such time but Screen Rates shall be
available for maturities both longer and shorter than such period at such time,
than the Screen Rate for such period shall be the Interpolated Screen Rate as of
such time and, (ii) if the Screen Rate, determined as provided above, would be
less than zero0.75%, thesuch Screen Rate shall be deemed to be zero0.75% per
annum.

 

24



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission of the United States of
America or any Governmental Authority succeeding to any or all of the functions
of said Commission.

“Senior Notes” means the senior notes and debentures of the Parent Borrower
issued pursuant to the Indenture dated as of June 15, 1995, between the Parent
Borrower and The Bank of New York Mellon Trust Company, N.A., as successor
trustee, or any supplemental indenture thereto.

“Significant Subsidiary” means a Subsidiary that meets either of the following
conditions:

(a) the total assets (after intercompany eliminations) of such Subsidiary exceed
ten percent (10%) of the total assets of the Parent Borrower and the
Subsidiaries on a consolidated basis, determined as of the end of the most
recently completed fiscal year; or

(b) the income from continuing operations before income taxes, extraordinary
items and cumulative effect of a change in accounting principle of such
Subsidiary exclusive of amounts attributable to any non-controlling interests
exceeds ten percent (10%) of the income of the Parent Borrower and the
Subsidiaries on a consolidated basis, determined for the most recently completed
fiscal year.

“Specified Provision” has the meaning set forth in Section 1.09.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time and
(c) with respect to the CDO Rate, 10:15 a.m., Toronto time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

25



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Parent Borrower.

“Subsidiary Borrower” means each of the Canadian Subsidiary Borrower and the
Luxembourg Subsidiary Borrower, in each case, for so long as such Person has not
ceased to be a Subsidiary Borrower as provided in Section 2.23.

“Subsidiary Borrower Termination” means a Subsidiary Borrower Termination
substantially in the form of Exhibit G or any other form approved by the
Administrative Agent.

“Subsidiary Guarantor” means each Subsidiary of the Parent Borrower listed on
the signature pages hereto as a Subsidiary Guarantor and each Subsidiary of the
Parent Borrower that after the date hereof executes and delivers a Joinder to
the Administrative Agent pursuant to Section 5.09; provided that if any
Subsidiary shall be released as a “Subsidiary Guarantor” pursuant to
Section 5.09(c), then such Subsidiary shall no longer constitute a “Subsidiary
Guarantor” for purposes of this Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
the Subsidiaries shall be a Swap Agreement, provided that such term shall not
include any forward or future contract entered into in the ordinary course of
business by the Parent Borrower or a Subsidiary which contemplates the actual
delivery of a commodity and is not entered into for speculative purposes.

“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04, expressed as an amount representing the maximum outstanding
Swingline Exposure attributable to the Swingline Loans made by such Swingline
Lender. The initial amount of each Swingline Lender’s Swingline Commitment is
set forth on Schedule 2.04 or, in the case of any Swingline Lender that became
such pursuant to Section 2.04(d), in the applicable joinder agreement referred
to in such Section. The Swingline Commitment of any Swingline Lender may be
increased or reduced by written agreement between such Swingline Lender and the
Parent Borrower, provided that a copy of such written agreement shall have been
delivered to the Administrative Agent.

“Swingline Exposure” means, at any time, the sum of the US Dollar Equivalents of
the outstanding principal amount of all the Swingline Loans at such time. The
Swingline Exposure of any Lender at any time shall be the sum of (a) its Global
Tranche Percentage of the total Swingline Exposure at such time (excluding, in
the case of any Lender that is a Swingline Lender, the portion thereof
attributable to the Swingline Loans made by such Swingline Lender outstanding at
such time to the extent that the other Global Tranche Lenders shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section

 

26



--------------------------------------------------------------------------------

2.22 of the Swingline Exposure of Defaulting Lenders in effect at such time, and
(b) in the case of any Lender that is a Swingline Lender, the total Swingline
Exposure at such time attributable to Swingline Loans made by such Swingline
Lender less any portion thereof with respect to which the other Global Tranche
Lenders shall have funded their participations in such Swingline Loans.

“Swingline Lender” means (a) each of JPMorgan Chase Bank, N.A., Goldman Sachs
Bank USA and Wells Fargo Bank, N.A. and (b) each Global Tranche Lender that
shall have become a Swingline Lender hereunder as provided in to
Section 2.04(d), in each case, in its capacity as a lender of the Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system which utilizes a single shared platform and
which was launched on November 19, 2007.

“TARGET Operating Day” means any day on which the TARGET is open for the
settlement of payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrowers
and the Subsidiary Guarantors of this Agreement, each Joinder and each
promissory note (if any) requested by a Lender as contemplated by
Section 2.10(e), the borrowing of Loans hereunder, the issuance of Letters of
Credit hereunder, the use of proceeds thereof and the guarantee of the
Obligations by the Parent Borrower and the Subsidiary Guarantors.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the CDO Rate,
EURIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

27



--------------------------------------------------------------------------------

“Unrestricted Cash” means, at any time, cash and cash equivalents owned at such
time by the Parent Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that such cash and cash equivalents do
not appear (and in accordance with GAAP would not be required to appear) as
“restricted” on the consolidated balance sheet of the Parent Borrower prepared
as of such time in accordance with GAAP.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in US Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate or the LC
Exchange Rate, as applicable, with respect to such Foreign Currency at the time
in effect under the provisions of such Section.

“US Dollars” or “US$” refers to lawful money of the United States of America.

“US Tranche Lender” means a Lender with a US Tranche Revolving Commitment or US
Tranche Revolving Credit Exposure.

“US Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make US Tranche Revolving Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s US Tranche Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09, (b) increased from
time to time pursuant to Section 2.20 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s US Tranche Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or the Incremental
Commitments Agreement pursuant to which such Lender shall have assumed or
provided its US Tranche Revolving Commitment, as applicable. As of the Effective
Date, the aggregate amount of the US Tranche Revolving Commitments is
US$295,000,000.

“US Tranche Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount of such Lender’s outstanding US Tranche
Revolving Loans at such time.

“US Tranche Revolving Loans” means Loans made by the Lenders pursuant to
Section 2.01(b).

“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001, as amended)).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(f).

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person of
which securities (except for directors’ qualifying shares and/or other nominal
amounts of shares required by applicable law to be held by Persons other than
such Person) or other ownership interests representing 100% of the equity are,
at the time any determination is being made, owned by such Person or one or more
wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

28



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrowers, the Subsidiary Guarantors and the
Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Global
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Global Tranche Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Global
Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Global Tranche Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, treaties, rules, regulations,
ordinances, codes, executive orders and administrative or judicial precedents or
authorities and other laws, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law. The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement (including this Agreement), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such

 

29



--------------------------------------------------------------------------------

amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) any definition of or
reference to any statute, rule or regulation shall, unless otherwise specified,
be construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (d)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (a) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent Borrower or any
Subsidiary at “fair value”, as defined therein, (b) without giving effect to any
deduction of debt issuance costs in respect of any Indebtedness from the
principal amount of such Indebtedness under Accounting Standards Update 2015-03
and (c) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

SECTION 1.05. Exchange Rate Determinations. For purposes of determining the
US Dollar Equivalent of any Loan or Letter of Credit denominated in a Foreign
Currency, the Administrative Agent shall determine the Exchange Rate as of each
applicable Exchange Rate Date with respect to each Foreign Currency in which any
requested or outstanding Loan or Letter of Credit is denominated and shall apply
such Exchange Rates to determine such amount (in each case after giving effect
to any Loan to be made or repaid or Letter of Credit issued on or prior to the
applicable date for such calculation), and each such amount shall be the
US Dollar Equivalent of such Loan or Letter of Credit until the next required
calculation thereof pursuant to this paragraph; provided that the Administrative
Agent shall in addition determine the US Dollar Equivalent of any Letter of
Credit denominated in any Foreign Currency as provided in Sections 2.05(e) and
2.05(m).

 

30



--------------------------------------------------------------------------------

SECTION 1.06. Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

SECTION 1.07. Interest Rate; LIBOR Notification. The interest rate on LIBOR
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Screen Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including whether the composition or characteristics of any such
alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to Section 2.14, will be similar to, or produce the same value
or economic equivalence of, the LIBO Rate or have the same volume or liquidity
as did the London interbank offered rate prior to its discontinuance or
unavailability.

SECTION 1.08. Most Favored Nation Provision. In the event that the 364-Day
Credit Agreement (as amended, supplemented or otherwise modified from time to
time) shall be amended to include or, in the case of a 364-Day Credit Agreement
not in existence on the date hereof, contains any affirmative covenant,
restrictive covenant, financial covenant, event of default, mandatory prepayment
requirement (other than on account of incurrence of other Indebtedness),
condition precedent to borrowing, guarantee provision or collateral provision
that is either more restrictive (or more favorable to the lenders thereunder)
than the corresponding provision set forth in this Agreement or is not
comparable to any such provision set forth in this Agreement, then, in each
case, this Agreement shall automatically be deemed to have been amended, solely
for the period that the 364-Day Credit Agreement is in effect, to incorporate
such affirmative covenant, restrictive covenant, financial covenant, event of
default, mandatory prepayment requirement, condition precedent to borrowing,
guarantee provision or collateral provision, mutatis mutandis, as if set forth
fully herein, without any further action required on the part of any Person. The
Parent Borrower shall execute any and all further documents and agreements,
including amendments hereto, and take all such further actions, as shall be
reasonably requested by the Administrative Agent to give effect to the
provisions of this paragraph.

SECTION 1.09. Blocking Regulation. In relation to any Lender that is subject to
the regulations referred to below (each, a “Restricted Lender”), any
representation, warranty or covenant set forth herein that refers to Sanctions
(each, a “Specified Provision”) shall only apply for the benefit of such
Restricted Lender to the extent that such Specified Provision would not result
in a violation of, conflict with or liability under Council Regulation (EC)
2271/96 (or any law implementing such regulation in any member state of the
European Union) or any similar blocking or anti-boycott law in Germany
(including, in the case of Germany, section 7 foreign trade rules
(Außenwirtschaftsverordnung – AWV) in connection with section 4 paragraph 1
foreign trade

 

31



--------------------------------------------------------------------------------

law (Außenwirtschaftsgesetz – AWG)) or in the United Kingdom (the “Mandatory
Restrictions”). In the event of any consent or direction by Lenders in respect
of any Specified Provision of which a Restricted Lender does not have the
benefit due to a Mandatory Restriction, then, notwithstanding anything to the
contrary in the definition of Required Lenders, for so long as such Restricted
Lender shall be subject to a Mandatory Restriction, the Revolving Commitment and
the Revolving Credit Exposure of such Restricted Lender will be disregarded for
the purpose of determining whether the requisite consent of the Lenders has been
obtained or direction by the requisite Lenders has been made, it being agreed,
however, that, unless, in connection with any such determination, the
Administrative Agent shall have received written notice from any Lender stating
that such Lender is a Restricted Lender with respect thereto, each Lender shall
be presumed, in connection with such determination, not to be a Restricted
Lender.

ARTICLE II

THE CREDITS

SECTION 2.01. Revolving Commitments.

(a) Global Revolving Tranche Commitments. Subject to the terms and conditions
set forth herein, each Global Tranche Lender agrees (i) to make Loans
denominated in US Dollars, Euros and Sterling to the Borrowers and (ii) to make
Loans denominated in Canadian Dollars to the Canadian Subsidiary Borrower and
the Parent Borrower, in each case, from time to time during the Availability
Period in an aggregate principal amount that will not result in (A) such
Lender’s Global Tranche Revolving Credit Exposure exceeding such Lender’s Global
Tranche Revolving Commitment or (B) the Aggregate Global Tranche Revolving
Credit Exposure exceeding the Aggregate Global Tranche Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Global Tranche Revolving
Loans.

(b) US Tranche Revolving Commitments. Subject to the terms and conditions set
forth herein, each US Tranche Lender agrees to make Loans denominated in US
Dollars to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s US Tranche
Revolving Credit Exposure exceeding such Lender’s US Tranche Revolving
Commitment or (ii) the Aggregate US Tranche Revolving Credit Exposure exceeding
the Aggregate US Tranche Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow US Tranche Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Class, Type and currency made to the same Borrower
by the Lenders ratably in accordance with their respective Revolving Commitments
of the applicable Class. Each Swingline Loan shall be made in accordance with
the procedures set forth in Section 2.04. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Revolving Commitments and Swingline
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

32



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, as the
applicable Borrower (or the Parent Borrower on its behalf) may request pursuant
to Section 2.03 or as otherwise may be provided in this Agreement, (ii) each
Revolving Borrowing denominated in Canadian Dollars shall be comprised entirely
of CDOR Loans, (iii) each Revolving Borrowing denominated in Euro shall be
comprised entirely of EURIBOR Loans and (iv) each Revolving Borrowing
denominated in Sterling shall be comprised entirely of LIBOR Loans. Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and is an integral multiple of the Borrowing Multiple;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Eurocurrency Borrowing. At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is at least equal
to the Borrowing Minimum and is an integral multiple of the Borrowing Multiple;
provided that an ABR Borrowing of any Class may be in an aggregate amount that
is equal to the entire unused balance of the aggregate Revolving Commitments of
such Class or in an amount necessary to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). At the time that each Swingline
Borrowing is made, such Borrowing shall be in an aggregate amount that is at
least equal to the Borrowing Minimum and is an integral multiple of the
Borrowing Multiple; provided that a Swingline Borrowing may be in an aggregate
amount necessary to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 12 Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
applicable Borrower (or the Parent Borrower on its behalf) shall notify the
Administrative Agent of such request by telephone or submit to the
Administrative Agent a completed written Borrowing Request signed by a
Responsible Officer of such Borrower (or, as applicable, of the Parent
Borrower) (a) in the case of a Eurocurrency Borrowing, not later than 12:00
noon, Local Time, three Business Days before the date of the proposed Borrowing
and (b) in the case of an ABR Borrowing, not later than 2:00 p.m., Local Time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be confirmed promptly by the delivery to the Administrative Agent of a
completed written Borrowing Request signed by a Responsible Officer of the
applicable Borrower (or, as applicable, of the Parent Borrower). Each such
telephonic and written Borrowing Request shall be irrevocable and shall specify
the following information in compliance with Section 2.02:

(i) the applicable Borrower;

 

33



--------------------------------------------------------------------------------

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the currency in which such Borrowing is to be denominated;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) the Class and Type of such Borrowing

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) (A) the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or (B) in
the case of any ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), the LC Disbursement intended to be
reimbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing, unless such Borrowing is
denominated in a Foreign Currency, in which case such Borrowing shall be a
Eurocurrency Borrowing of the applicable Type. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Revolving Loan
to be made as part of the requested Revolving Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Lender
agrees to make Loans denominated in Euro to the Borrowers from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the total Swingline Exposure exceeding
US$250,000,000, (ii) the amount of the Swingline Exposure attributable to the
Swingline Loans made by such Swingline Lender exceeding the Swingline Commitment
of such Swingline Lender, (iii) the Global Tranche Revolving Credit Exposure of
any Lender exceeding the Global Tranche Revolving Commitment of such Lender,
(iv) the Aggregate Global Tranche Revolving Credit Exposure exceeding the
Aggregate Global Tranche Revolving Commitments or (v) in the event the Maturity
Date shall have been extended as provided in Section 2.21, the sum of the LC
Exposure attributable to Letters of Credit expiring after any Existing Maturity
Date and the Swingline Exposure attributable to Swingline Loans maturing after
such Existing Maturity Date exceeding the aggregate Global Tranche Revolving
Commitments that shall have been extended to a date after the latest expiration
date of such Letters of Credit and the latest maturity date of such Swingline
Loans; provided that (A) no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan and (B) each Swingline
Loan shall be made as part of a Borrowing consisting of Swingline Loans made by
the Swingline Lenders ratably in accordance with their respective Swingline
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein,

 

34



--------------------------------------------------------------------------------

the Borrowers may borrow, prepay and reborrow Swingline Loans. The failure of
any Swingline Lender to make any Swingline Loan required to be made by it shall
not relieve any other Swingline Lender of its obligations hereunder; provided
that the Swingline Commitments of the Swingline Lenders are several and no
Swingline Lender shall be responsible for any other Swingline Lender’s failure
to make Swingline Loans as required.

(b) To request a Swingline Borrowing, the applicable Borrower (or the Parent
Borrower on its behalf) shall notify the Administrative Agent of such request by
telephone or submit to the Administrative Agent a completed written Borrowing
Request signed by a Responsible Officer of such Borrower (or, as applicable, of
the Parent Borrower) not later than 11:00 a.m., Local Time, on the day of the
proposed Swingline Borrowing. Each such telephonic Borrowing Request shall be
confirmed promptly by delivery to the Administrative Agent of a completed
written Borrowing Request signed by a Responsible Officer of the applicable
Borrower (or, as applicable, of the Parent Borrower). Each such telephonic and
written Borrowing Request shall be irrevocable and shall specify (i) the
applicable Borrower, (ii) the principal amount of the requested Swingline
Borrowing, (iii) the requested date of such Swingline Borrowing, which shall be
a Business Day, and (iv) (A) the location and number of the account to which
funds are to be disbursed or (B) in the case of any Swingline Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), the LC Disbursement intended to be reimbursed. Promptly
following the receipt of a Borrowing Request in accordance with this
Section 2.04 (and, in any event, no later than 12:00 p.m., Local Time, on the
day of the applicable requested Swingline Borrowing), the Administrative Agent
shall advise each Swingline Lender of the details thereof and of the amount of
such Swingline Lender’s Swingline Loan to be made as part of the requested
Swingline Borrowing. Each Swingline Lender shall make its Swingline Loan in the
amount equal to its ratable portion of the requested Swingline Borrowing by wire
transfer of immediately available funds by 3:00 p.m., Local Time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Swingline Lenders, and the Administrative Agent will make such
Swingline Loans available to the applicable Borrower by promptly crediting or
wiring the funds so received in the aforesaid account of the Administrative
Agent to the deposit account designated in the applicable Borrowing Request;
provided that Swingline Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(c) Any Swingline Lender may, by written notice given to the Administrative
Agent not later than 12:00 noon, Local Time, on any Business Day require the
Global Tranche Lenders to acquire participations in all or a portion of the
outstanding Swingline Loans made by such Swingline Lender. Such notice shall
specify the aggregate principal amount of the Swingline Loan or Swingline Loans
in which the Global Tranche Lenders will be required to participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Global Tranche Lender, specifying in such notice such Lender’s Global
Tranche Percentage of such Swingline Loan or Swingline Loans. Each Global
Tranche Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above with respect to such Swingline Loan or Swingline Loans,
to pay to the Administrative Agent, for the account of such Swingline Lender,
such Lender’s Global Tranche Percentage of such Swingline Loan or Swingline
Loans. Each Global Tranche Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default

 

35



--------------------------------------------------------------------------------

or reduction or termination of the Global Tranche Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Global Tranche Lender further acknowledges and
agrees that, in making any Swingline Loan, each Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the applicable Borrower deemed made pursuant to
Section 4.02. Each Global Tranche Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds in Euro promptly
(and, in any event, by the next Business Day), in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Global Tranche Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Global Tranche Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly remit to the applicable Swingline Lender the amounts so
received by it from the Global Tranche Lenders. The Administrative Agent shall
notify the Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the applicable
Swingline Lender. Any amounts received by any Swingline Lender from the
applicable Borrower (or other party on behalf of the applicable Borrower) in
respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Global Tranche
Lenders that shall have made their payments pursuant to this paragraph and to
the applicable Swingline Lender, as their interests may appear; provided that
any such payment so remitted shall be repaid to each Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable Borrower for any reason. The purchase
of participations in any Swingline Loan pursuant to this paragraph shall not
relieve the applicable Borrower of any default in the payment thereof.

(d) The Parent Borrower may, at any time and from time to time, designate one or
more additional Global Tranche Lenders to act as a Swingline Lender under the
terms of this Agreement with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) and such Global Tranche
Lender. Any Global Tranche Lender designated as a Swingline Lender pursuant to
this paragraph shall, upon entering into a joinder agreement with the Parent
Borrower in form reasonably satisfactory to the Administrative Agent and the
Parent Borrower (and which, in any event, shall specify such Swingline Lender’s
Swingline Commitment), be deemed to be a “Swingline Lender” (in addition to
being a Global Tranche Lender) hereunder.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request, as the applicant thereof for the support of its or its
subsidiaries’ obligations, any Issuing Bank to issue Letters of Credit
denominated in US Dollars or a Foreign Currency and in a form reasonably
acceptable to the applicable Issuing Bank, at any time and from time to time
during the Availability Period and such Issuing Bank hereby agrees to issue such
Letters of Credit; provided that no Issuing Bank shall have any obligation to
issue any Letter of Credit if (i) the issuance of such Letter of Credit would
violate one or more policies of such Issuing Bank applicable to letters of
credit generally (including any such policies to the effect that such Issuing
Bank does not issue commercial or trade letters of credit) or (ii) any order,
judgment or decree of

 

36



--------------------------------------------------------------------------------

any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank shall prohibit, or require that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by such Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit, other than an automatic extension permitted under paragraph
(c) of this Section 2.05), the applicable Borrower shall hand deliver or fax (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (three Business Days in advance of the requested date of
issuance, amendment or extension) a notice substantially in the form of Exhibit
E or such other form as is reasonably acceptable to such Issuing Bank,
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended or extended, and specifying the date of issuance, amendment
or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this
Section 2.05), the amount of such Letter of Credit, the currency in which such
Letter of Credit is to be denominated, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request. A Letter of
Credit shall be issued, amended or extended only if (and, upon issuance,
amendment or extension of each Letter of Credit, the applicable Borrower shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension, (i) the total LC Exposure shall not exceed
US$150,000,000, (ii) the amount of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank shall not exceed the LC Commitment of such
Issuing Bank, (iii) the Global Tranche Revolving Credit Exposure of any Lender
shall not exceed the Global Tranche Revolving Commitment of such Lender,
(iv) the Aggregate Global Tranche Revolving Credit Exposure shall not exceed the
Aggregate Global Tranche Revolving Commitments and (v) in the event the Maturity
Date shall have been extended as provided in Section 2.21, the sum of the LC
Exposure attributable to Letters of Credit expiring after any Existing Maturity
Date and the Swingline Exposure attributable to Swingline Loans maturing after
such Existing Maturity Date shall not exceed the aggregate Global Tranche
Revolving Commitments that shall have been extended to a date after the latest
expiration date of such Letters of Credit and the latest maturity date of such
Swingline Loans.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Global Tranche Lenders, such
Issuing Bank hereby grants to each Global Tranche Lender, and each Global
Tranche Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Global Tranche Percentage of the

 

37



--------------------------------------------------------------------------------

aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Global Tranche Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Lender’s Global Tranche
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section 2.05, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason, including after the Maturity Date. Such
payment by the Global Tranche Lenders shall be made (i) if the currency of the
applicable LC Disbursement or reimbursement payment shall be in US Dollars, then
in US Dollars and (ii) subject to paragraph (m) of this Section 2.05, if the
currency of the applicable LC Disbursement or reimbursement payment shall be a
Foreign Currency, then in US Dollars in an amount equal to the US Dollar
Equivalent of such LC Disbursement or reimbursement payment, calculated by the
Administrative Agent using the LC Exchange Rate on the applicable LC
Participation Calculation Date. Each Global Tranche Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment or extension of
any Letter of Credit, the occurrence and continuance of a Default or reduction
or termination of the Global Tranche Revolving Commitments or any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of the ISP) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Global Tranche Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Global Tranche Lender further acknowledges and agrees that, in issuing, amending
or extending any Letter of Credit, the applicable Issuing Bank shall be entitled
to rely, and shall not incur any liability for relying, upon the representation
and warranty of the applicable Borrower deemed made pursuant to Section 4.02.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the currency of such LC Disbursement not later than 1:00 p.m.,
Local Time, on the date that such LC Disbursement is made, if the applicable
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
Local Time, on such date, or, if such notice has not been received by the
applicable Borrower prior to such time on such date, then not later than 1:00
p.m., Local Time, on the Business Day immediately following the day that the
applicable Borrower receives such notice; provided that, if such LC Disbursement
is denominated in US Dollars or Euros and is not less than US$10,000 or €10,000,
as applicable, the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing or a Swingline Borrowing
denominated in the same currency and in an equivalent amount and, to the extent
so financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Borrowing. If
the applicable Borrower fails to make such payment when due, then (i) if the
currency of the applicable LC Disbursement is a Foreign Currency, the applicable
Borrower’s obligation to reimburse such LC Disbursement shall automatically and
with no further action required be converted into an obligation to reimburse the
US Dollar Equivalent of such LC Disbursement, calculated by the Administrative
Agent using the LC Exchange Rate on the applicable LC Participation Calculation
Date, and (ii) the applicable Issuing Bank shall promptly notify the
Administrative Agent, of the applicable LC Disbursement and the amount and
currency

 

38



--------------------------------------------------------------------------------

of the payment then due from the applicable Borrower in respect thereof, and the
Administrative Agent shall thereafter promptly notify each Global Tranche Lender
thereof and of such Lender’s Global Tranche Percentage of such LC Disbursement.
Promptly following receipt of such notice (and, in any event, no later than the
next Business Day), each Lender shall pay to the Administrative Agent in US
Dollars its Global Tranche Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.06 with respect
to Revolving Loans made by such Global Tranche Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Global Tranche
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
remit to the applicable Issuing Bank the amounts so received by it from the
Global Tranche Lenders. Promptly following receipt by the Administrative Agent
of any payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Global Tranche Lenders have made payments pursuant
to this paragraph to reimburse the applicable Issuing Bank, then to such Global
Tranche Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Global Tranche Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the applicable Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of the ISP) permits a drawing to be made under
such Letter of Credit after the stated expiration date thereof or of the Global
Revolving Tranche Commitments or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the applicable Borrower’s obligations
hereunder. None of the Administrative Agent, any Lender, any Issuing Bank or any
of their Related Parties shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any consequence arising from causes
beyond the control of the applicable Issuing Bank; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the
applicable Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the applicable Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply

 

39



--------------------------------------------------------------------------------

with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank that is the issuer of such Letter
of Credit shall, within the time allowed by applicable law or the specific terms
of the applicable Letter of Credit following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The applicable Issuing Bank shall promptly after such examination notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by fax
or email) of such demand for payment if such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the applicable Borrower of its obligation
to reimburse such Issuing Bank and the Global Tranche Lenders with respect to
any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement made in US Dollars, and at
all times following the conversion to US Dollars of any LC Disbursement made in
a Foreign Currency pursuant to paragraph (e) and (m) of this Section 2.05, at
the rate per annum then applicable to ABR Revolving Loans and (ii) in the case
of any LC Disbursement made in a Foreign Currency, at all times prior to the
conversion of the reimbursement obligation with respect thereto, to US Dollars
pursuant to paragraph (e) and (m) of this Section 2.05, at a rate equal to the
applicable Foreign Currency Overnight Rate plus the Applicable Rate used to
determine interest applicable to Eurocurrency Loans; provided that, if the
applicable Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.05, then Section 2.13(g) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Global Tranche Lender pursuant to paragraph (e) of this Section 2.05 to
reimburse such Issuing Bank shall be for the account of such Global Tranche
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the applicable Borrower reimburses
the applicable LC Disbursement in full.

(i) Replacement of the Issuing Bank.

(i) Any Issuing Bank may be replaced at any time by written agreement among the
Parent Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective,

 

40



--------------------------------------------------------------------------------

the Parent Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (y) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Parent Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with the
immediately preceding paragraph.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Global Tranche Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Parent Borrower shall, or shall cause
the Subsidiary Borrowers to, deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the Global
Tranche Lenders and the Issuing Banks, an amount in cash and in the currency of
such Letter of Credit equal to (i) in the case of any Letter of Credit
denominated in US Dollars, 100% of the LC Exposure as of such date attributable
to such Letter of Credit, plus any accrued and unpaid interest thereon, and
(ii) in the case of any Letter of Credit denominated in a Foreign Currency, 105%
of the LC Exposure as of such date attributable to such Letter of Credit, plus
any accrued and unpaid interest thereon; provided that (A) amounts payable in
respect of any Letter of Credit denominated in a Foreign Currency in respect of
which the applicable Borrower’s reimbursement obligations have been converted to
obligations in US Dollars as provided in paragraph (e) or (m) of this
Section 2.05, and interest accrued thereon, shall be payable in US Dollars and
(B) the obligation to deposit such cash collateral shall become effective
immediately, and the amount of such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Section 7.01. The Parent Borrower shall also deposit, or cause the Subsidiary
Borrowers to deposit, cash collateral in US Dollars in accordance with this
paragraph as and to the extent required by Section 2.22. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall, notwithstanding anything to the contrary in Section 2.18(b), be
applied by the Administrative Agent to reimburse

 

41



--------------------------------------------------------------------------------

each Issuing Bank for LC Disbursements for which it has not been reimbursed,
together with related fees, costs and customary processing charges, and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to, in the case of any
such application at a time when any Global Tranche Lender is a Defaulting Lender
(and only if, after giving effect thereto, the remaining cash collateral in
respect of the LC Exposure shall be less than the aggregate LC Exposure of all
the Defaulting Lenders), the consent of each Issuing Bank), be applied to
satisfy other obligations of the Borrowers under this Agreement. If the Parent
Borrower is required to provide or to cause to be provided an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Parent
Borrower (or to the applicable Subsidiary Borrower) within three Business Days
after all Events of Default have been cured or waived. If the Parent Borrower is
required to provide or to cause to be provided an amount of cash collateral
hereunder pursuant to Section 2.22, such amount (to the extent not applied as
aforesaid) shall be returned to the Parent Borrower (or to the applicable
Subsidiary Borrower) within three Business Days to the extent that, after giving
effect to such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Global Tranche
Revolving Commitments of the Non-Defaulting Lenders and/or the remaining cash
collateral and no Event of Default shall have occurred and be continuing.

(k) Existing Letters of Credit. The Existing Letters of Credit shall be Letters
of Credit hereunder for all purposes of this Agreement (including paragraphs
(d) and (e) of this Section 2.05) and shall be deemed to have been issued under
this Agreement as of the Effective Date.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a subsidiary of any Borrower, such Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its subsidiaries inures
to the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the business of such subsidiaries.

(m) Conversions. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that any Borrower is at
the time or becomes thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in a Foreign Currency (other than amounts in respect of which
the Borrowers have deposited cash collateral, if such cash collateral was
deposited in the applicable currency), (ii) that the Global Tranche Lenders are
at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the applicable Issuing Bank) pursuant to paragraph (e) of this
Section 2.05 in respect of unreimbursed LC Disbursements made under any Letter
of Credit denominated in a Foreign Currency and (iii) of each Global Tranche
Lender’s participation in any Letter of Credit denominated in a Foreign Currency
under which an LC Disbursement has been made shall, automatically and with no
further action required, be converted into the US Dollar Equivalent, calculated
using the LC Exchange Rate on such date (or in the case of any LC Disbursement
made after such date, on the date such LC Disbursement is

 

42



--------------------------------------------------------------------------------

made), of such amounts. On and after such conversion, all amounts accruing and
owed to the Administrative Agent, any Issuing Bank or any Global Tranche Lender
in respect of the obligations described in this paragraph shall accrue and be
payable in US Dollars at the rates otherwise applicable hereunder.

(n) Letter of Credit Amounts.

(i) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the amount of such Letter of Credit available to be
drawn at such time; provided that with respect to any Letter of Credit that, by
its terms or the terms of any letter of credit application related thereto,
provides for one or more automatic increases in the available amount thereof,
the amount of such Letter of Credit shall be deemed to be the maximum amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum amount is available to be drawn at such time.

(ii) For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time) or Rule 3.13 or Rule 3.14 of the ISP or similar terms of the
Letter of Credit itself, or if compliant documents have been presented but not
yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of each Borrower and each Global Tranche Lender hereunder shall remain in full
force and effect until the Issuing Banks and the Global Tranche Lenders shall
have no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., Local
Time, in the case of each Eurocurrency Loan, and by 4:00 p.m., Local Time, in
the case of each ABR Loan, in each case, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting or wiring the funds so received in the aforesaid account
of the Administrative Agent to the deposit account designated in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its

 

43



--------------------------------------------------------------------------------

share of the applicable Borrowing available to the Administrative Agent, then
such Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (A) if denominated in
US Dollars, the greater of (x) the NYFRB Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) if denominated in a Foreign Currency, the greater of
(x) the rate reasonably determined by the Administrative Agent to be the cost to
it of funding such amount, which determination will be conclusive absent
manifest error, and, in any event, not less than the Foreign Currency Overnight
Rate and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of such
Borrower, the interest rate applicable to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Borrower and such Lender shall
both pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. Any
payment by any Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07. [Reserved]

SECTION 2.08. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the applicable Borrower (or the
Parent Borrower on its behalf) may elect to convert such Revolving Borrowing, if
denominated in US Dollars, to a different Type or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.08. The applicable Borrower (or the
Parent Borrower on its behalf) may elect different options with respect to
different portions of the affected Revolving Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing and the Loans comprising each such portion shall be
considered a separate Revolving Borrowing. This Section 2.08 shall not apply to
Swingline Borrowings, which may not be converted or continued. Notwithstanding
any other provision of this Section 2.08, (i) no Revolving Borrowing may be
converted into or continued as a Borrowing with an Interest Period ending after
the Maturity Date, (ii) no Borrower may change the currency in which any
Borrowing is denominated or convert any Borrowing to a Borrowing of a different
Class or to a Type not available with respect thereto and (iii) each conversion
or continuation of a Revolving Borrowing shall comply with the applicable
provisions of Section 2.02.

(b) To make an election pursuant to this Section 2.08, the applicable Borrower
(or the Parent Borrower on its behalf) shall notify the Administrative Agent of
such election by telephone or submit to the Administrative Agent a completed
written Interest Election Request signed by a Responsible Officer of such
Borrower (or, as applicable, of the Parent Borrower) by the time and date that a
Borrowing Request would be required under Section 2.03 if such Borrower

 

44



--------------------------------------------------------------------------------

were requesting a Revolving Borrowing of the Class and Type and denominated in
the currency resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be confirmed
promptly by delivery to the Administrative Agent of a completed written Interest
Election Request signed by a Responsible Officer of the applicable Borrower (or,
as applicable, of the Parent Borrower). Each such telephonic and written
Interest Election Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(d) If the applicable Borrower (or the Parent Borrower on its behalf) fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period, such Borrowing shall be continued as a Eurocurrency Borrowing and the
applicable Borrower shall be deemed to have elected an Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower (provided that no such notice
or request shall be required in the case of an Event of Default described in
clause (h) or (i) of Section 7.01), then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing may be converted to or (except
as contemplated in clause (iii) below) continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in US Dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall be continued as a Eurocurrency Borrowing with an Interest
Period of one month’s duration.

 

45



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Revolving Commitments.

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.

(b) The Parent Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of US$5,000,000 and not less than US$20,000,000, (ii) the Parent
Borrower shall not terminate or reduce the Revolving Commitments of any
Class if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, (A) the Aggregate Global Tranche Revolving Credit
Exposure would exceed Aggregate Global Tranche Revolving Commitments or the
Global Tranche Revolving Credit Exposure of any Lender would exceed the Global
Tranche Revolving Commitment of such Lender or (B) the Aggregate US Tranche
Revolving Credit Exposure would exceed the Aggregate US Tranche Revolving
Commitments and (iii) the Parent Borrower shall not terminate the Revolving
Commitments of any Class without a concurrent termination of the Revolving
Commitments of the other Class and shall not reduce the Revolving Commitments of
any Class without a ratable (based on the aggregate amount of the Revolving
Commitments of each Class) reduction in the Revolving Commitments of the other
Class.

(c) The Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph
(b) of this Section 2.09 at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Parent Borrower pursuant to this Section 2.09 shall be
irrevocable; provided that a notice of termination or reduction of the Revolving
Commitments of any Class delivered by the Parent Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
occurrence of one or more other events specified therein, in which case such
notice may be revoked by the Parent Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Commitments of any
Class shall be permanent, subject, however, to the Parent Borrower’s right to
increase the Revolving Commitments of any Class pursuant to Section 2.20. Each
reduction of the Revolving Commitments of any Class shall be made ratably among
the Lenders of such Class in accordance with their respective Revolving
Commitments of such Class.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay (i) on the Maturity
Date, to the Administrative Agent for the account of each Lender, the then
unpaid principal amount of each Revolving Loan made by such Lender to such
Borrower and (ii) on the earlier of the Maturity Date and the fifth Business Day
after such Swingline Loan is made, to the Administrative Agent for the account
of each Swingline Lender the then unpaid principal amount of each Swingline Loan
made by such Swingline Lender to such Borrower; provided that on each date that
a Revolving Borrowing denominated in Euros is made, the Borrowers shall repay
all outstanding Swingline Loans.

 

46



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period, if any, applicable thereto and (ii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.10 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of each Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form.

SECTION 2.11. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (c) of this Section 2.11.

(b) If at any time the aggregate Revolving Credit Exposure of any Class exceeds
the aggregate Revolving Commitments of such Class, then (i) on the last day of
any Interest Period for any Eurocurrency Revolving Borrowing of such Class and
(ii) on each other Business Day on which any ABR Revolving Borrowing or
Swingline Loan of such Class shall be outstanding, the Borrowers shall prepay
Loans of such Class in an aggregate amount equal to the lesser of (A) the amount
of such excess and (B) the amount of the applicable Borrowings or Loans referred
to in clause (i) or (ii). If at any time the aggregate Revolving Credit Exposure
of any Class exceeds 105% of the aggregate Revolving Commitments of such Class,
then the Borrowers shall, not later than the first Business Day following the
date the Administrative Agent gives notice of such excess to the Parent
Borrower, prepay Loans of such Class in the amount of such excess.

(c) The applicable Borrower (or the Parent Borrower on its behalf) shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline
Borrowing, each Swingline Lender) by telephone (confirmed by fax or email) of
any prepayment hereunder (i) in the case of a prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., Local Time, one Business Day before the date of
prepayment

 

47



--------------------------------------------------------------------------------

and (iii) in the case of prepayment of a Swingline Borrowing, not later than
11:00 a.m., Local Time, on the date of prepayment; provided that in the case of
a mandatory prepayment under paragraph (b) of this Section 2.11, such Borrower
(or the Parent Borrower on its behalf) may give such later notice as shall be
practicable under the circumstances. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of optional prepayment of
any Borrowing may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the applicable Borrower (by notice to the Administrative Agent on or prior to
the specified date of prepayment) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class (and, in the case of a prepayment of a Swingline
Borrowing, each Swingline Lender) of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Class, Type and currency as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees.

(a) Subject to Section 2.22, the Parent Borrower agrees to pay to the
Administrative Agent, for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Revolving Commitment of
such Lender (whether used or unused) during the period from and including the
date hereof to but excluding the date on which such Revolving Commitment
terminates; provided that, if any such Lender continues to have any Revolving
Credit Exposure of any Class after its Revolving Commitment of such
Class terminates in full, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure of such Class from and
including the date on which its Revolving Commitment of such Class terminates to
but excluding the date on which such Lender ceases to have any Revolving Credit
Exposure of such Class. Facility fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
on the fifteenth day following such last day, commencing on the first such date
to occur after the date hereof, and accrued facility fees shall also be payable
in arrears on the date on which the Revolving Commitments of the applicable
Class terminate in full; provided that any facility fees accruing with respect
to Revolving Credit Exposure of any Class after the date on which the Revolving
Commitments of such Class terminate in full shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Parent Borrower agrees to pay (i) to the Administrative Agent for the
account of each Global Tranche Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Global Tranche Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee equal to the rate or rates per annum separately agreed upon by
the Parent Borrower and such Issuing Bank on the average daily

 

48



--------------------------------------------------------------------------------

amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Global Tranche Revolving
Commitments and the date on which there ceases to be any such LC Exposure, as
well as each Issuing Bank’s standard fees with respect to the issuance,
amendment or extension of any Letter of Credit and other processing fees, and
other standard costs and charges, of such Issuing Bank relating the Letters of
Credit as from time to time in effect. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifteenth day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Global
Tranche Revolving Commitments terminate and any such fees accruing after the
date on which the Global Tranche Revolving Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Parent Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Lenders of the applicable Class. Fees paid
shall not be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The Revolving Loans comprising each ABR Revolving Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Revolving Loans comprising each LIBOR Revolving Borrowing denominated in
US Dollars shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

(c) The Revolving Loans comprising each LIBOR Revolving Borrowing denominated in
Sterling shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(d) The Revolving Loans comprising each EURIBOR Revolving Borrowing shall bear
interest at the EURIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(e) The Revolving Loans comprising each CDOR Revolving Borrowing shall bear
interest at the CDO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

49



--------------------------------------------------------------------------------

(f) Each Swingline Loan shall bear interest at the applicable Foreign Currency
Overnight Rate plus the Applicable Rate.

(g) Notwithstanding the foregoing, if any principal of or interest on any Loan,
any LC Disbursement or any fee or other amount payable by the applicable
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan or any LC Disbursement or any interest on any Loan or any
LC Disbursement, 2% plus the rate otherwise applicable to such Loan or such LC
Disbursement as provided in the preceding paragraphs of this Section 2.13 or
Section 2.05(h) or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section 2.13.

(h) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans of any Class,
upon termination of the Revolving Commitments of such Class; provided that
(i) interest accrued pursuant to paragraph (g) of this Section 2.13 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(i) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling or Canadian
Dollars shall be computed on the basis of a year of 365 days and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, CDO
Rate, EURIBO Rate or Foreign Currency Overnight Rate shall be determined by the
Administrative Agent in accordance with the terms of this Agreement, and such
determination shall be conclusive absent manifest error.

(j) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing denominated in any currency:

(i) the Administrative Agent determines (which determination shall be made in
good faith and conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the
CDO Rate or the EURIBO Rate, as applicable (including because the applicable
Screen Rate is not available or published on a current basis), for such Interest
Period; or

 

50



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders or by the
Majority in Interest of the Lenders of the applicable Class that the Adjusted
LIBO Rate, the LIBO Rate, the CDO Rate or the EURIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Parent Borrower and the Lenders as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing denominated in such currency and for such Interest Period shall be
ineffective and (1) if such Revolving Borrowing is denominated in US Dollars,
such Revolving Borrowing, unless repaid, shall be converted to, on the last day
of the Interest Period applicable thereto, an ABR Revolving Borrowing or (2) if
such Revolving Borrowing is denominated in any Foreign Currency, such Revolving
Borrowing shall be repaid on the last day of the Interest Period applicable
thereto and (B) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing denominated in such currency and for such Interest Period, then (1) if
such Revolving Borrowing is denominated in US Dollars, such Borrowing shall be
made as an ABR Revolving Borrowing or (2) if such Revolving Borrowing is
denominated in any Foreign Currency, such Borrowing Request shall be
ineffective. If the Administrative Agent determines (which determination shall
be made in good faith and conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Foreign Currency Overnight
Rate with respect to any Foreign Currency, then the Administrative Agent shall
give notice thereof to the Parent Borrower, the Swingline Lenders and the
Issuing Banks (which may be by telephone) as promptly as practicable thereafter
and, until the Administrative Agent notifies the Parent Borrower, the Swingline
Lenders and the Issuing Banks that the circumstances giving rise to such notice
no longer exist, (x) if such Foreign Currency is Euro, no Swingline Lender shall
have any obligation to make Swingline Loans and any Swingline Loan then
outstanding shall be repaid by the applicable Borrower on the first Business Day
following the date on which the Parent Borrower receives such notice (and, prior
to the repayment thereof, shall bear interest at a rate per annum equal to the
sum of the rate determined (which determination shall be made in good faith and
conclusive absent manifest error) by the applicable Swingline Lender to be the
cost to it of funding such Swingline Loan plus the Applicable Rate) and (y) any
LC Disbursement denominated in such Foreign Currency that, pursuant to
Section 2.05(h), on any day bears interest by reference to the Foreign Currency
Overnight Rate shall instead bear interest on such day at a rate per annum equal
to the sum of the rate determined (which determination shall be made in good
faith and conclusive absent manifest error) by the applicable Issuing Bank to be
the cost to it of funding such LC Disbursement plus the Applicable Rate used to
determine interest applicable to Eurocurrency Loans.

 

51



--------------------------------------------------------------------------------

(b) If at any time the Administrative Agent determines (which determination
shall be made in good faith and conclusive absent manifest error) that (i) the
circumstances set forth in paragraph (a)(i) of this Section 2.14 have arisen
(including because the applicable Screen Rate is not available or published on a
current basis) and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in paragraph (a)(i) of this Section 2.14 have not arisen
but either (w) the supervisor for the administrator of the applicable Screen
Rate has made a public statement that the administrator of the applicable Screen
Rate is insolvent (and there is no successor administrator that will continue
publication of the applicable Screen Rate), (x) the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which the applicable Screen Rate will permanently or indefinitely cease to
be published by it (and there is no successor administrator that will continue
publication of the applicable Screen Rate), (y) the supervisor for the
administrator of the applicable Screen Rate has made a public statement
identifying a specific date after which the applicable Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the applicable Screen Rate may no longer
be used for determining interest rates for loans, then the Administrative Agent
and the Parent Borrower shall endeavor to establish an alternate rate of
interest to the LIBO Rate, the CDO Rate or the EURIBO Rate, as the case may be,
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans denominated in the
applicable currency in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 10.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date a copy of
such amendment is provided to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this paragraph
(but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this paragraph, only to the
extent the applicable Screen Rate for the applicable currency and Interest
Period is not available or published at such time on a current basis), clauses
(A) and (B) of paragraph (a) of this Section 2.14 shall be applicable with
respect to Revolving Borrowings denominated in the applicable currency.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended or participations in, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

 

52



--------------------------------------------------------------------------------

(ii) impose on any Lender or any Issuing Bank or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, Issuing Bank or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or otherwise), then
the Parent Borrower will pay to such Lender, Issuing Bank or other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Revolving Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Parent Borrower will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company, as the case may
be, for any such reduction actually suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Parent Borrower and shall be conclusive
absent manifest error. The Parent Borrower shall pay such Lender or such Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
30 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Parent Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 60 days prior to the date that such Lender or Issuing Bank,

 

53



--------------------------------------------------------------------------------

as the case may be, notifies the Parent Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 60-day period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked hereunder and is revoked in accordance therewith) or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto pursuant to Section 2.20(c) or as a result of a request by
the Parent Borrower pursuant to Section 2.19, then, in any such event, the
Parent Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate, the LIBO Rate, the CDO Rate or the EURIBO Rate, as the case
may be, that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Relevant Interbank Market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16 and setting forth in reasonable detail the
manner in which such amount or amounts shall have been determined shall be
delivered to the Parent Borrower and shall be conclusive absent manifest error.
The Parent Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Borrower or
Subsidiary Guarantor under this Agreement shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of the applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower or Subsidiary Guarantor shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.17 ) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

54



--------------------------------------------------------------------------------

(b) Without duplication of any other obligation contained in this Section 2.17,
the Borrowers and the Subsidiary Guarantors shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Without duplication of any other obligation contained in this Section 2.17,
the Borrowers and the Subsidiary Guarantors shall indemnify each Recipient,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Parent Borrower by a Lender or an
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrowers and the Subsidiary Guarantors
have not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrowers and the Subsidiary
Guarantors to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with this Agreement, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Borrower or
Subsidiary Guarantor to a Governmental Authority pursuant to this Section 2.17,
such Borrower or Subsidiary Guarantor shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement shall deliver
to the Parent Borrower and the Administrative Agent, at the time such Person
becomes a party to this Agreement and at such time or times reasonably requested
by the Parent Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Parent Borrower or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver

 

55



--------------------------------------------------------------------------------

such other documentation prescribed by applicable law or reasonably requested by
the Parent Borrower or the Administrative Agent as will enable the Parent
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) and
2.17(f)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), an
executed IRS Form W-9 (or successor form) certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) (x) with respect to payments of interest under this Agreement, an executed
IRS Form W-8BEN-E or IRS Form W-8BEN (or successor forms) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN-E or IRS Form W-8BEN
(or successor forms) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) an executed IRS Form W-8ECI (or successor forms);

(3) (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Parent
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) an executed of IRS Form W-8BEN-E
or IRS Form W-8BEN (or successor forms); or

 

56



--------------------------------------------------------------------------------

(4) an executed IRS Form W-8IMY (or successor forms), accompanied by a Form
W-8ECI (or successor forms), W-8BEN-E or W-8BEN (or successor forms), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or F-3, Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal or Canadian withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Parent Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Parent Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent Borrower or the
Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net

 

57



--------------------------------------------------------------------------------

of all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to the indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) For purposes of this Section 2.17, references to a Lender shall include any
Issuing Bank and the term “applicable law” shall include FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to the
time expressly required hereunder for such payment or, if no such time is
expressly required, prior to 1:00 p.m., Local Time, on the date when due, in
immediately available funds, without set-off, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at such account as the Administrative
Agent shall from time to time specify in a notice delivered to the Parent
Borrower, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein shall be so made and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder of (i) principal or interest in respect of any Loan shall
be made in the currency in which such Loan is denominated and (ii) reimbursement
obligations shall be made in the currency in which the Letter of Credit in
respect of which such reimbursement obligation exists is denominated, except as
otherwise expressly provided in Sections 2.05(e) and 2.05(m). All other payments
hereunder shall be made in US Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder by the
Borrowers, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled

 

58



--------------------------------------------------------------------------------

thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans or participations in LC Disbursements or
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Parent Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each of the
Borrowers consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, (i) if denominated in US Dollars, the
greater of (x) the NYFRB Rate and (y) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) if denominated in a Foreign Currency, the greater of (x) the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount, which determination will be conclusive absent manifest
error, and, in any event, not less than the Foreign Currency Overnight Rate and
(y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

59



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Parent Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Parent Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower or Subsidiary Guarantor is required to pay any Indemnified Taxes (other
than VAT that is recoverable from any Governmental Authority) or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17 (other than additional amounts arising from VAT
that are recoverable from any Governmental Authority), (iii) any Lender is a
Defaulting Lender, (iv) any Lender is a Non-Extending Lender or (v) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 10.02 requires the consent of all the Lenders (or all the
affected Lenders) and with respect to which the Required Lenders shall have
granted their consent, then the Parent Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights
(other than its existing rights to payments pursuant to Section 2.15, 2.17 or
10.03) and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) to the extent required by Section 10.04(b), the
Parent Borrower shall have received the prior written consent of the
Administrative Agent, each Issuing Bank and each Swingline Lender, which consent
shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower (in the case of all other amounts), (C) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, (D) such
assignment does not conflict with applicable law, (E) in the case of any such
assignment and delegation resulting from the status of such Lender as a
Non-Extending Lender, the assignee shall have agreed to the applicable Extension
and (F) in the case of any such assignment and delegation resulting from the
failure to provide a

 

60



--------------------------------------------------------------------------------

consent, the assignee shall have given such consent. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Parent Borrower to require such assignment and delegation cease to apply. Each
party hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Parent Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment and delegation need not be a party
thereto.

SECTION 2.20. Increase in Revolving Commitments.

(a) The Parent Borrower may, from time to time by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), request that the Revolving Commitments of any Class be increased by an
amount not less than US$10,000,000 for any such increase; provided that after
giving effect to all such increases, the total amount of the Revolving
Commitments shall not exceed US$2,500,000,000. Such notice shall set forth
(i) the amount of the requested increase in the Revolving Commitments and the
Class thereof and (ii) the date on which such increase is requested to become
effective (which shall be not less than 10 Business Days or more than 60 days
after the date of such notice), and shall offer each Lender of the applicable
Class the opportunity to increase its Revolving Commitment of such Class by its
ratable share of the proposed increase amount. Each Lender of such Class shall,
by notice to the Parent Borrower and the Administrative Agent given not more
than 10 days after the date of the Parent Borrower’s notice, either agree to
increase its Revolving Commitment of the applicable Class by all or a portion of
the offered amount (each Lender so agreeing being an “Increasing Lender”) or
decline to increase its Revolving Commitment of such Class (and any such Lender
that does not deliver such a notice within such period of 10 days shall be
deemed to have declined to increase its Revolving Commitment) (each such Lender
so declining or deemed to have declined being a “Non-Increasing Lender”). In the
event that, on the 10th day after the Parent Borrower shall have delivered a
notice pursuant to the first sentence of this paragraph, the Lenders of the
applicable Class shall have declined the requested increase or agreed pursuant
to the preceding sentence to increase their Revolving Commitments of such
Class by an aggregate amount less than the increase in the total Revolving
Commitments requested by the Parent Borrower, the Parent Borrower may arrange
for one or more banks or other financial institutions (any such bank or other
financial institution being called an “Augmenting Lender”), which may include
any Lender, to extend Revolving Commitments of the applicable Class or increase
their existing Revolving Commitments of such Class in an aggregate amount equal
to the unsubscribed amount; provided that each Augmenting Lender, if not already
a Lender hereunder, shall be subject to the approval of the Administrative
Agent, each Issuing Bank and each Swingline Lender (which approval shall not be
unreasonably withheld or delayed). Any increase in the Revolving Commitments of
any Class may be made in an amount which is less than the increase requested by
the Parent Borrower if the Parent Borrower is unable to arrange for, or chooses
not to arrange for, Augmenting Lenders.

(b) An increase in the Revolving Commitments of any Class pursuant to this
Section 2.20 (a “Commitment Increase”) shall become effective pursuant to a
written agreement (the “Incremental Commitments Agreement”) entered into by the
Parent Borrower, the applicable Increasing Lenders, the applicable Augmenting
Lenders and the Administrative Agent, which shall specify the date as of which
such increase shall become effective (the “Increase Effective Date”); provided
that no increase in the Revolving Commitments of any Class shall become
effective

 

61



--------------------------------------------------------------------------------

under this Section 2.20 unless (i) on the applicable Increase Effective Date,
(A) the representations and warranties of the Parent Borrower set forth in set
forth in this Agreement shall be true and correct in all material respects
(without duplication of any materiality qualifier) on and as of such date
(unless expressly made as of another date, in which case such representations
and warranties shall be true and correct in all material respects (without
duplication of any materiality qualifier) on and as of such other date) and
(B) immediately after giving effect to such increase, no Default or Event of
Default shall have occurred and be continuing, and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Parent Borrower, (ii) the Administrative Agent shall
have received documents consistent with those delivered on the Effective Date
under paragraphs (b) and (c) of Section 4.01 as to the corporate power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase (or, if such documents delivered on the Effective Date already
contemplate an increase in an amount at least equal to the amount of such
increase, stating that such documents remain in full force and effect on the
date of such increase and have not in any way been annulled, modified, rescinded
or revoked) and (iii) the Administrative Agent shall have received customary
reaffirmation agreements from the Subsidiary Guarantors, if any.

(c) On the Increase Effective Date of any Commitment Increase (i) each of the
Non-Increasing Lenders shall assign to each of the Increasing Lenders and
Augmenting Lenders, and each of the Increasing Lenders and Augmenting Lenders
shall purchase from each of the Non-Increasing Lenders, at the principal amount
thereof, such interests in the outstanding Revolving Loans of the applicable
Class and, in the case of a Commitment Increase with respect to the Global
Tranche Revolving Commitments, participations in Letters of Credit and Swingline
Loans outstanding on such Increase Effective Date as will result in, after
giving effect to all such assignments and purchases, such Revolving Loans and
participations in Letters of Credit and Swingline Loans being held by Lenders of
the applicable Class ratably in accordance with their Revolving Commitments of
such Class after giving effect to the increase in the Revolving Commitments of
such Class arising from such Commitment Increase, (ii) the additional Revolving
Commitment provided by each Increasing Lender shall increase its Revolving
Commitment of the applicable Class, and the Revolving Commitment of each
Augmenting Lender shall constitute a Revolving Commitment of the applicable
Class, in each case, for all purposes hereof, and each Revolving Loan made
thereunder shall be deemed, for all purposes hereof, a Revolving Loan of the
applicable Class and have the same terms as any existing Revolving Loan of such
Class and (iii) each Augmenting Lender shall become a Lender with respect to the
Revolving Commitments of the applicable Class and all matters relating thereto.
For the avoidance of doubt, upon the effectiveness of any Commitment Increase
with respect to the Global Tranche Revolving Commitments, the Global Tranche
Percentages of the Global Tranche Lenders shall automatically be adjusted to
give effect thereto.

SECTION 2.21. Extension of Maturity Date.

(a) The Parent Borrower may, up to two times during the term hereof, by written
notice (an “Extension Notice”) delivered to the Administrative Agent not less
than 30 days and not more than 90 days prior to an anniversary of the Effective
Date, request an extension (each, an “Extension”) of the Maturity Date to a date
no later than the first anniversary of the then existing Maturity Date (such
existing Maturity Date, the “Existing Maturity Date”).

 

62



--------------------------------------------------------------------------------

(b) The Administrative Agent shall promptly furnish a copy of each Extension
Notice to each Lender, and shall request that each Lender advise the
Administrative Agent whether or not such Lender agrees to the requested
Extension within 20 days of delivery to such Lender of such Extension Notice;
provided that any Lender that does not advise the Administrative Agent by the
20th day after the date of such Extension Notice shall be deemed to be have
declined the requested Extension (each Lender agreeing to the requested
Extension being called an “Extending Lender”, and each Lender declining or
deemed to have declined to agree to the requested Extension being called a
“Non-Extending Lender”). The decision to agree or withhold agreement to any
Extension hereunder shall be at the sole discretion of each Lender. If Lenders
constituting not less than the Required Lenders shall have agreed to extend the
Maturity Date on or before the anniversary of the Effective Date immediately
following the delivery of the applicable Extension Notice, then, effective as of
the Extension Closing Date (as defined below) with respect thereto, the Maturity
Date applicable to the Extending Lenders shall be the first anniversary of the
Existing Maturity Date; provided that no extension of the Maturity Date pursuant
to this Section 2.21 shall become effective unless (the first date on which such
consent of the Required Lenders is obtained and the conditions specified in this
proviso are satisfied with respect to the applicable Extension being called the
“Extension Closing Date”) (i) on the applicable Extension Closing Date, (A) the
representations and warranties of the Parent Borrower set forth in Article III
shall be true and correct in all material respects (without duplication of any
materiality qualifier) on and as of such date (unless expressly made as of
another date, in which case such representations and warranties shall be true
and correct in all material respects (without duplication of any materiality
qualifier) on and as of such other date) and (B) immediately after giving effect
to the applicable Extension, no Default or Event of Default shall have occurred
and be continuing, and the Administrative Agent shall have received a
certificate to that effect dated such date, and executed by a Financial Officer
of the Parent Borrower and (ii) the Administrative Agent shall have received
customary reaffirmation agreements from the Subsidiary Guarantors, if any. The
Revolving Commitment of each Non-Extending Lender shall terminate on the
Existing Maturity Date, and the principal amount of any outstanding Revolving
Loans made by such Non-Extending Lender, together with any accrued interest
thereon, and any accrued fees and other amounts payable to or for the account of
such Non-Extending Lender hereunder shall be due and payable on the Existing
Maturity Date and such Non-Extending Lender shall be released from its
participation in then outstanding Letters of Credit and Swingline Loans
effective on the Existing Maturity Date. Notwithstanding the foregoing
provisions of this paragraph, (A) the Parent Borrower shall have the right,
pursuant to Section 2.19(b), to replace a Non-Extending Lender with a Lender or
other financial institution that will agree to an Extension, (B) the Parent
Borrower shall have the right, any time prior to the effective date of any
Extension, to withdraw its request for an Extension by written notice to the
Administrative Agent, in which case the Revolving Commitments of all the Lenders
will terminate on the Existing Maturity Date, (C) the terms “Availability
Period” and “Maturity Date” (without taking into consideration any extension
pursuant to this Section 2.21), as such terms are used in reference to any
Issuing Bank or any Letters of Credit issued by such Issuing Bank or any
Swingline Lender or any Swingline Loans made by such Swingline Lender, may not
be extended without the prior written consent of such Issuing Bank or such
Swingline Lender, as applicable (it being understood and agreed that, in the
event any Issuing Bank or any Swingline Lender shall not have consented to any
Extension, (1) such Issuing Bank or such Swingline Lender, as applicable, shall
continue to have all the rights and obligations of an Issuing Bank or a
Swingline Lender, as applicable, hereunder through the applicable Existing
Maturity Date (or the Availability Period

 

63



--------------------------------------------------------------------------------

determined on the basis thereof, as applicable), and thereafter shall have no
obligation to issue, amend or extend any Letter of Credit or make any Swingline
Loan (but shall, in each case, continue to be entitled to the benefits of
Sections 2.04, 2.05, 2.15, 2.17, 10.03 and 10.08, as applicable, as to Letters
of Credit or Swingline Loans issued or made prior to such time), and (2) the
Borrowers shall cause the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank and the Swingline Exposure attributable to Swingline Loans
made by such Swingline Lender to be zero no later than the day on which such LC
Exposure or Swingline Exposure, as applicable, would have been required to have
been reduced to zero in accordance with the terms hereof without giving effect
to the effectiveness of the extension of the applicable Existing Maturity Date
pursuant to this paragraph (and in any event, no latterlater than such Existing
Maturity Date)).

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) facility fees shall accrue on the amount of the Revolving Commitment of any
Class of such Defaulting Lender pursuant to Section 2.12(a) only to the extent
of the Revolving Credit Exposure of such Class of such Defaulting Lender
(excluding any portion thereof constituting Swingline Exposure or LC Exposure of
such Defaulting Lender that is subject to reallocation under clause (c)(i)
below);

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Majority in Interest of Lenders of any Class have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02); provided that, except as otherwise provided in
Section 10.02, this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of each Lender or each Lender affected thereby;

(c) if any LC Exposure or Swingline Exposure exists at the time a Global Tranche
Lender becomes a Defaulting Lender then:

(i) the LC Exposure and the Swingline Exposure of such Defaulting Lender (other
than (x) in the case of a Defaulting Lender that is a Swingline Lender, any
portion of such Swingline Exposure referred to in clause (b) of the definition
of the term “Swingline Exposure” and (y) any portion of such Swingline Exposure
or LC Exposure with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.04(c) or Sections 2.05(d) and
2.05(e), as applicable) shall be reallocated among the Non-Defaulting Lenders
that are Global Tranche Lenders in proportion to their respective Global Tranche
Percentages, but only to the extent (A) the sum of all such Non-Defaulting
Lenders’ Global Tranche Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure (other than any portion thereof referred to in the
parenthetical clause above) plus such Defaulting Lender’s LC Exposure (other
than any portion thereof referred to in the parenthetical clause above) does not
exceed the sum of all such Non-Defaulting Lenders’ Global Tranche Revolving
Commitments and (B) after giving effect to such reallocation, the Global Tranche
Revolving Credit Exposure of any Non-Defaulting Lender does not exceed the
Global Tranche Revolving Commitment of such Lender;

 

64



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the first parenthetical clause in clause (i) above) and (y) second, cash
collateralize for the benefit of each Issuing Bank such Defaulting Lender’s LC
Exposure (other than any portion thereof referred to in the first parenthetical
clause in clause (i) above) in accordance with the procedures set forth in
Section 2.05(j);

(iii) if the Borrowers cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Parent Borrower shall
not be required to pay any fees to or for the benefit of such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Non-Defaulting Lenders pursuant
to Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with the amounts
of LC Exposure reallocated to the Non-Defaulting Lenders; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the applicable Issuing Bank or any other
Lender hereunder, all fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such portion of the LC
Exposure of such Defaulting Lender attributable to Letters of Credit issued by
each Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized;

(d) so long as a Global Tranche Lender is a Defaulting Lender, no Swingline
Lender shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure and LC Exposure will be 100% covered by the Global Tranche
Revolving Commitments of the Non-Defaulting Lenders and/or cash collateral will
be provided by the Borrowers in accordance with Section 2.22(c), and
participating interests in any newly made Swingline Loan or newly issued or
increased Letter of Credit shall be allocated among Global Tranche Lenders that
are Non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and
such Defaulting Lender shall not participate therein); and

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be

 

65



--------------------------------------------------------------------------------

determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Swingline Lenders and the Issuing Banks hereunder;
third, to be held as cash collateral for such Defaulting Lender’s LC Exposure
other than any portion of such LC Exposure that has been reallocated to other
Global Tranche Lenders or cash collateralized in accordance with the terms
hereof; fourth, as the Parent Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Parent Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the future funding obligations of such Defaulting
Lender of any participation in any Letter of Credit; sixth, to the payment of
any amounts owing to the Lenders or the Issuing Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or any
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to any
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolving Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Revolving Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Revolving Loans of, and LC
Disbursements owed to, all Non-Defaulting Lenders of the applicable Class on a
pro rata basis prior to being applied to the payment of any Revolving Loans of,
or LC Disbursements owed to, such Defaulting Lender until such time as all
Revolving Loans and funded and unfunded participations in LC Disbursements and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments of the applicable Class without giving effect to
Section 2.22(c)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.22(e)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(f) If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Global Tranche Lender shall occur following the Effective Date and for so long
as such event shall continue or (ii) any Swingline Lender or Issuing Bank has a
good faith belief that any Global Tranche Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Global Tranche
Lender commits to extend credit, such Swingline Lender shall not be required to
fund any Swingline Loan and no Issuing Bank shall be required to issue, extend,
amend or increase any Letter of Credit, unless the applicable Swingline Lender
or Issuing Bank shall have entered into arrangements with the Parent Borrower or
such Global Tranche Lender, satisfactory to such Swingline Lender or Issuing
Bank, as the case may be, to defease any risk to it in respect of such Global
Tranche Lender hereunder.

 

66



--------------------------------------------------------------------------------

(g) In the event that the Administrative Agent, the Parent Borrower and, in the
case of a Defaulting Lender that is a Global Tranche Lender, each Swingline
Lender and each Issuing Bank each agrees that a Defaulting Lender of any
Class has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then (i) if such Defaulting Lender is a Global Tranche
Lender, the Swingline Exposure and LC Exposure of the Global Tranche Lenders
shall be readjusted to reflect the inclusion of such Lender’s Global Tranche
Revolving Commitment and (ii) on such date such Lender shall purchase at par
such of the Revolving Loans of the other Lenders of such Class, and, in the case
of any such Global Tranche Lender, such funded participations in Swingline Loans
and LC Disbursements, as the Administrative Agent shall determine may be
necessary in order for the Lenders of such Class to hold such Revolving Loans,
and in the case of the Global Tranche Lenders, such funded participations
ratably in accordance with their respective Revolving Commitments of such
Class and such Lender shall thereupon cease to be a Defaulting Lender (but shall
not be entitled to receive any fees accrued during the period when it was a
Defaulting Lender, and all amendments, waivers or modifications effected without
its consent in accordance with the provisions of Section 10.02 and this
Section 2.22 during such period shall be binding on it). The rights and remedies
against, and with respect to, a Defaulting Lender under this Section 2.22 are in
addition to, and cumulative and not in limitation of, all other rights and
remedies that the Administrative Agent and each Lender, each Swingline Lender,
each Issuing Bank, each Borrower or each Subsidiary Guarantor may at any time
have against, or with respect to, such Defaulting Lender.

SECTION 2.23. Concerning Subsidiary Borrowers. (a) Each Subsidiary Borrower
hereby irrevocably appoints the Parent Borrower to serve as its agent for all
purposes of this Agreement, including (i) the giving and receipt of notices
(including any Borrowing Request and any Interest Election Request) and (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein. Each Subsidiary Borrower hereby acknowledges that any
amendment or other modification to this Agreement may be effected as set forth
in Section 10.02, that such Person shall be bound by this Agreement as so
amended or modified and that no consent of such Person shall be required to
effect any such amendment or other modification.

(b) In the event the Parent Borrower shall have executed and delivered to the
Administrative Agent a Subsidiary Borrower Termination with respect to any
Subsidiary Borrower, such Subsidiary Borrower shall cease to be a Borrower and a
Subsidiary Borrower for all purposes hereof and shall cease to be a party to
this Agreement; provided that no Subsidiary Borrower Termination will become
effective as to any Subsidiary Borrower until (i) (A) all Loans made to such
Subsidiary Borrower shall have been repaid, (B) to the extent the Parent
Borrower is not a joint and several co-applicant with respect thereto, (x) all
Letters of Credit issued for the account of such Subsidiary Borrower shall have
expired or been canceled or otherwise terminated and (y) all amounts payable in
connection with such Letters of Credit by such Subsidiary Borrower in respect of
LC Disbursements and related fees shall have been paid in full and (C) all
interest and fees (and, to the extent notified by the Administrative Agent, any
Lender or any Issuing Bank, any other amounts) payable hereunder by such
Subsidiary Borrower shall have been paid in full or (ii) the Parent Borrower
shall have assumed all obligations of such Subsidiary Borrower in respect of the
principal of, and interest on, all Loans made to such Subsidiary Borrower and in
respect of all fees and other amounts payable hereunder by such Subsidiary
Borrower and the Parent Borrower shall have agreed to be the applicant with
respect to all Letters of Credit issued for the account of such Subsidiary
Borrower and to be responsible for all LC Disbursements

 

67



--------------------------------------------------------------------------------

thereunder and other amounts relating thereto, in each case under this clause
(ii), pursuant to assumption documentation reasonably satisfactory to the
Administrative Agent; provided that such Subsidiary Borrower Termination shall
be effective to terminate the right of such Subsidiary Borrower to request or
receive further extensions of credit under this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Parent Borrower represents and warrants to the Lenders and the Issuing Banks
that:

SECTION 3.01. Organization; Powers. Each Borrower and each Subsidiary Guarantor
is duly organized or formed, validly existing and in good standing under the
laws of the jurisdiction of its organization or formation, has all requisite
power and authority to carry on its business as now conducted, and is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required and where the failure so to qualify (either
individually or together with all other failures so to qualify) would have a
Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s and each Subsidiary Guarantor’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder action. This Agreement or, in the
case of any Subsidiary Guarantor that shall have become a party hereto pursuant
to a Joinder, such Joinder, has been duly executed and delivered by each
Borrower and each Subsidiary Guarantor party thereto, and this Agreement and, in
the case of any Subsidiary Guarantor that shall have become a party hereto
pursuant to a Joinder, such Joinder, constitutes a legal, valid and binding
obligation of each Borrower and each Subsidiary Guarantor party thereto,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation or (ii) the charter, by-laws or other organizational documents of the
Parent Borrower or any of the Subsidiaries or (iii) any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon the Parent Borrower or
any Subsidiary or its assets, or give rise to a right thereunder to require any
payment to be made by the Parent Borrower or any Subsidiary, and (d) will not
result in the creation or imposition of any Lien on any asset of the Parent
Borrower or any Subsidiary, other than, in the case of clauses (b)(i), (b)(iii),
(c) and (d), any such violations, conflicts, breaches or Liens that individually
or in the aggregate would not have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Parent Borrower has heretofore furnished to the Lenders (i) its
consolidated balance sheet and the related statements of consolidated results of
operations, comprehensive income, changes in shareholders’ equity and cash flows
as of and for the fiscal year ended June 30, 2018, reported on by Ernst & Young
LLP, independent registered public accounting firm, and (ii) its consolidated
balance sheets and related statements of consolidated results of operations,
comprehensive income, changes in shareholders’ equity and cash flows as of and
for the fiscal quarters and the portion of the fiscal year ended September 29,
2018, December 29, 2018 and March 30, 2019. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes in the case of the statements referred to in clause (ii) above.

(b) Since June 30, 2018, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Parent Borrower and the Subsidiaries, taken as a whole, other than matters
disclosed in the most recent Annual Report on Form 10-K or in any Quarterly
Report on Form 10-Q or current report on Form 8-K filed with the SEC under the
Exchange Act subsequent to June 30, 2018.

SECTION 3.05. Properties.

(a) Each of the Parent Borrower and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property necessary to the
operation of the business of the Parent Borrower and its Subsidiaries taken as a
whole, except for defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b) Each of the Parent Borrower and each Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to the operation of the business of the Parent Borrower and its
Subsidiaries taken as a whole, and the use thereof by the Parent Borrower and
each such Subsidiary does not infringe upon the rights of any other Person,
except for any such infringement that, individually or in the aggregate, would
not have a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) Except as disclosed in either the most recent Annual Report on Form 10-K or
the most recent Quarterly Report on Form 10-Q filed by the Parent Borrower with
the SEC, as of the Effective Date, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Parent Borrower, threatened against or affecting the Parent
Borrower or any Subsidiary (i) as to which there is a reasonable likelihood of
an adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that question the validity or legality of this Agreement or the
Transactions.

 

69



--------------------------------------------------------------------------------

(b) As of the Effective Date, except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Parent Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07. Subsidiaries. Set forth on Schedule 3.07 is a complete and
accurate list, as of the Effective Date, of all Subsidiaries showing (as to each
such Subsidiary) the correct name thereof and the jurisdiction of its
organization or formation. All the outstanding Equity Interests of each
Subsidiary have been validly issued, are fully paid and nonassessable and, to
the extent owned directly or indirectly by the Parent Borrower, are so owned
free and clear of all Liens other than Liens permitted by Section 6.01.

SECTION 3.08. Compliance with Laws and Agreements. Each of the Parent Borrower
and each Subsidiary is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.09. Investment Company Status. Neither any Borrower nor any Subsidiary
Guarantor is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.10. Taxes. Each of the Parent Borrower and each Subsidiary has timely
filed or caused to be filed all federal and material state, local and foreign
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes shown to be payable on such returns or on any assessments
received by any of them, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves (to the extent
required by GAAP) or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. ERISA. As of the Effective Date, no ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic 715)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount that, if required to be paid by the Parent Borrower, would
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.12. Accuracy of Information. All written Information (as defined
below) (other than financial projections, estimates and information of a general
economic or industry nature) provided by the Parent Borrower or by its
representatives on its behalf to the Administrative Agent or the Lenders in
connection with the Transactions is, when considered

 

70



--------------------------------------------------------------------------------

together with the Parent Borrower’s Annual Report on Form 10-K for the fiscal
year ended June 30, 2018 and the Parent Borrower’s subsequent Quarterly Reports
on Form 10-Q as filed with the SEC and subsequent Annual Reports on Form 10-K
filed with the SEC prior to the time such written Information is furnished (all
such documents, the “Public Reports”), and when taken as a whole and in light of
the circumstances when furnished, complete and correct in all material respects
at the time furnished and does not at the time furnished contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading, in each case when considered
together with the Public Reports and when taken as a whole in light of the
circumstances under which such statements were made. The financial projections
and estimates provided to the Arrangers, the Administrative Agent or the Lenders
by the Parent Borrower or by its representatives on its behalf in connection
with the transactions contemplated hereunder have been prepared in good faith
based upon assumptions that are believed by the preparer thereof to be
reasonable at the time such financial projections are so furnished, it being
understood and agreed that financial projections are by their nature inherently
uncertain and are not a guarantee of financial performance and actual results
may differ from financial projections and such differences may be material. For
purposes of this Section 3.12 “Information” means the contents of any written
information packages for the financing contemplated hereby regarding the
business, operations, financial projections and prospects of the Parent Borrower
and the Subsidiaries including all written information relating to the
transactions contemplated hereunder prepared by the Parent Borrower or its
representatives, and all other written information, documentation or materials
delivered to the Arrangers, the Administrative Agent or the Lenders by the
Parent Borrower or its representatives in connection therewith.

SECTION 3.13. OFAC; USA Patriot Act. The Parent Borrower and each Subsidiary is
in compliance, in all material respects, with applicable Sanctions and the USA
Patriot Act.

SECTION 3.14. EEAAffected Financial Institutions. None of Borrowers nor any
Subsidiary Guarantor is an EEAAffected Financial Institution.

SECTION 3.15. Ranking of Obligations. The obligations of each Subsidiary
Borrower under this Agreement rank, in respect of payment, at least equally with
all of the unsubordinated and unsecured Indebtedness of such Subsidiary
Borrower, and ahead of all subordinated and unsecured Indebtedness, if any, of
such Subsidiary Borrower.

SECTION 3.16. Proper Form; No Recordation. With respect to each Subsidiary
Borrower, this Agreement is in proper legal form under the laws of the
jurisdiction in which such Subsidiary Borrower is organized or formed for the
enforcement thereof against such Subsidiary Borrower under the laws of such
jurisdiction and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement. It is not necessary, in order to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of this Agreement that this Agreement be filed, registered or recorded
with, or executed or notarized before, any court or other Governmental Authority
in the jurisdiction in which such Subsidiary Borrower is organized or formed and
existing or that any registration charge or stamp or similar Tax be paid on or
in respect of this Agreement, except, in the case of Luxembourg, if the
Agreement is either (a) referred to in a public deed used before a Luxembourg
official authority or any autorité constituée or before a Luxembourg court,
notably by being referred to in a writ, to the extent that the Agreement is

 

71



--------------------------------------------------------------------------------

subject to mandatory registration within a fixed cut-off date (délai de
rigueur); or (b) in case where the Agreement is physically attached (annexé(s))
to a public deed or any other document(s) that require mandatory registration or
are deposited with the registry of a Luxembourg notary, and (c) in case where
the Agreement is subject to registration in accordance with a contractual
obligation.

SECTION 3.17. No Immunity. Each Subsidiary Borrower is subject to civil and
commercial laws with respect to its obligations under this Agreement, and the
execution, delivery and performance by such Subsidiary Borrower of this
Agreement constitute and will constitute private and commercial acts and not
public or governmental acts. None of the Subsidiary Borrowers or any of its
properties has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Subsidiary Borrower is incorporated, organized or
formed in respect of its obligations under this Agreement.

SECTION 3.18. Centre of Main Interest. For the purposes of Regulation (EU)
2015/848 of the European Parliament and of the Council of 20 May 2015 on
insolvency proceedings (recast) , the Luxembourg Subsidiary Borrower has its
centre of main interests (as that term is used in Article 3(1) therein) situated
in Luxembourg.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
the obligation of each Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include email transmission of a signed signature page of this
Agreement) that such party has signed and delivered a counterpart of this
Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i)(x) Bracewell LLP, special counsel for the Borrowers, and (y) Jerry
Clanton, Associate General Counsel of the Parent Borrower, collectively covering
such matters as to Delaware and New York law as the Administrative Agent may
reasonably request and allocated between said counsel in such manner as may be
reasonably satisfactory to the Administrative Agent, (ii) Elvinger Hoss Prussen,
société anonyme, special Luxembourg counsel for the Parent Borrower and the
Luxembourg Subsidiary Borrower, covering such matters as to Luxembourg law as
the Administrative Agent may reasonably request, and (iii) Gowling WLG (Canada)
LLP, special Canadian counsel for the Parent Borrower and the Canadian
Subsidiary Borrower, covering such matters as to Canadian law as the
Administrative Agent may reasonably request. The Borrowers hereby requests each
such counsel to deliver its or his respective opinion.

 

72



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence, status or compliance (as applicable) of the
Borrowers, the good standing of the Parent Borrower in its jurisdiction of
incorporation, the authorization of the Transactions and any other legal matters
relating to the Borrowers, this Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Effective Date to the
Administrative Agent, the Lenders and the Arrangers, including, to the extent
invoiced not less than two Business Days before the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Parent Borrower hereunder.

(e) The commitments under the Existing Credit Agreement shall have been
terminated and no loans or other liabilities shall be outstanding thereunder
(other than (i) those, if any, to be contemporaneously repaid on the Effective
Date, (ii) the Existing Letters of Credit, if any, to be continued under this
Agreement and (iii) contingent obligations not yet due and payable).

(f) At least three days prior to the Effective Date, the Lenders shall have
received (i) all documentation and other information in respect of the Parent
Borrower, the Subsidiary Borrowers and the Subsidiary Guarantors required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, and (ii) a
Beneficial Ownership Certification from each Subsidiary Borrower that is a
“legal entity customer” under the Beneficial Ownership Regulation, in each case,
to the extent requested in writing (which may be by e-mail) at least 10 days
prior to the Effective Date.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan) and of each Issuing Bank to issue, amend or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Parent Borrower set forth in
Article III (other than, after the Effective Date, the representations and
warranties set forth in Sections 3.04(b), 3.06, 3.07 and 3.11) shall be true and
correct in all material respects (without duplication of any materiality
qualifier) on and as of the date of such Borrowing or the date of such issuance,
amendment or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of any Loan) and each
issuance, amendment or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the applicable Borrower on the date
thereof that the conditions specified in paragraphs (a) and (b) of this
Section 4.02 have been satisfied.

 

73



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or been
terminated and all LC Disbursements shall have been reimbursed, the Parent
Borrower covenants and agrees with the Lenders and the Issuing Banks that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Parent Borrower will furnish to the Administrative Agent (and the Administrative
Agent shall make such information available to the Lenders in accordance with
its customary practice):

(a) within 30 days after the date in each fiscal year on which the Parent
Borrower is required to file its Annual Report on Form 10-K with the SEC (after
giving effect to any extensions obtained by the Parent Borrower), (i) such
Annual Report on Form 10-K of the Parent Borrower and (ii) its audited
consolidated balance sheet and the related consolidated statements of results of
operations, comprehensive income, changes in shareholders’ equity and cash flows
as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all audited on by
Ernst & Young LLP or other independent registered public accounting firm of
recognized national standing selected by the Parent Borrower (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit); provided, however, that (x) the Parent
Borrower shall be deemed to have furnished said Annual Report on Form 10-K for
purposes of clause (i) above if it shall have timely made the same available on
“EDGAR”, its website on the Internet (as of the Effective Date located at
www.sysco.com) and/or another relevant website accessible by the Lenders without
charge and (y) if said Annual Report on Form 10-K contains such consolidated
balance sheet and such consolidated statements of results of operations,
comprehensive income, changes in shareholders’ equity and cash flows, and the
report of such independent registered public accounting firm (without
qualification or exception, and to the effect, as specified above), the Parent
Borrower shall not be required to comply with clause (ii) above;

(b) within 30 days after each date in each fiscal year on which the Parent
Borrower is required to file a Quarterly Report on Form 10-Q with the SEC (after
giving effect to any extensions obtained by the Parent Borrower), (i) such
Quarterly Report on Form 10-Q of the Parent Borrower and (ii) its consolidated
balance sheet and related consolidated statements of results of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial position and results of operations of the Parent Borrower and the
Subsidiaries on a consolidated basis, subject to normal year-end audit
adjustments and the absence of footnotes; provided, however, that (x) the Parent
Borrower shall be deemed to have furnished said Quarterly

 

74



--------------------------------------------------------------------------------

Report on Form 10-Q for purposes of clause (i) above if it shall have timely
made the same available on “EDGAR”, its website on the Internet (as of the
Effective Date located at www.sysco.com) and/or another relevant website
accessible by the Lenders without charge and (y) if said Quarterly Report on
Form 10-Q contains such consolidated balance sheet and consolidated statements
of results of operations and cash flows, the Parent Borrower shall not be
required to comply with clause (ii) above;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Parent Borrower
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.03 and,
if the most recent fiscal quarter covered by such financial statements ended
during the Covenant Modification Period and the Covenant Modification Period has
not yet terminated, Section 6.05 and (iii) stating whether any change in GAAP or
in the application thereof that is known to such Financial Officer has occurred
since the date of the audited financial statements referred to in Section 3.04
that affects in any material respect the calculations required for determining
compliance with Section 6.03 (as compared to determining compliance without
giving effect to such change) and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;

(d) within 10 Business Days after the end of each fiscal month of the Parent
Borrower ending during the Covenant Modification Period and if the Covenant
Modification Period has not yet terminated, a certificate of a Financial Officer
of the Parent Borrower setting forth reasonably detailed calculations
demonstrating compliance with Section 6.05;

(e) (d) promptly after filing thereof, notice to the Administrative Agent of the
filing of all periodic and other reports, proxy statements and other materials
required to be filed by the Parent Borrower or any Subsidiary with the SEC or
with any national securities exchange, or distributed by the Parent Borrower to
its shareholders generally, as the case may be, except that the Parent Borrower
shall not be required to provide notice of any such filing that is not material;
provided, however, the Parent Borrower shall be deemed to have furnished such
notice upon such filings becoming publicly available (whether on “EDGAR” or the
Parent Borrower’s website on the Internet);

(f) (e) promptly after S&P or Moody’s shall have announced a downgrade in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating downgrade;

(g) (f) promptly following the request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under (i) applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, and (ii) the
Beneficial Ownership Regulation; and

(h) (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Parent
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

 

75



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Parent Borrower will furnish to
the Administrative Agent prompt written notice of the following:

(a) the occurrence of any continuing Default within ten (10) Business Days of
actual knowledge thereof by a Financial Officer of the Parent Borrower;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Subsidiary as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Parent
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Parent Borrower will, and will
cause each Subsidiary Borrower and each Subsidiary Guarantor to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence (in the case of the Parent Borrower, in the United
States, in the case of the Canadian Subsidiary Borrower, in Canada and in the
case of Luxembourg Subsidiary Borrower, in Luxembourg) and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that (a) the foregoing shall not prohibit any merger, amalgamation or
consolidation permitted under Section 6.04 and (b) the Parent Borrower shall not
be required to preserve the corporate existence of any Subsidiary Guarantor or
any right or franchise if the Parent Borrower determines that the preservation
thereof is no longer desirable in the conduct of the business of the Parent
Borrower or the applicable Subsidiary.

SECTION 5.04. Payment of Obligations. The Parent Borrower will, and will cause
each Subsidiary to, pay its obligations, including Taxes, that if not paid,
would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Parent
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Parent Borrower will,
and will cause each Subsidiary to, (a) keep and maintain all property of the
Parent Borrower and its Subsidiaries taken as a whole in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect, and
(b) maintain, with financially sound and reputable insurance companies or funds,
or through appropriate self-insurance, as applicable, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

76



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection Rights. The Parent Borrower will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities. During the continuation
of a Default or Event of Default and subject to Section 10.12, the Parent
Borrower will permit any representatives designated by the Administrative Agent
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

SECTION 5.07. Compliance with Laws. The Parent Borrower will, and will cause
each Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds.

(a) The proceeds of the Loans and the Letters of Credit will be used only for
general corporate purposes of the Parent Borrower and the Subsidiaries,
including Acquisitions. No part of the proceeds of any Loan or any Letter of
Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

(b) No part of the proceeds of the Loans or the Letters of Credit will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
similar applicable anti-corruption laws or regulations administered or enforced
by any Governmental Authority having jurisdiction over the Parent Borrower or
any Subsidiary. None of the Parent Borrower or any Subsidiary will use, lend,
make payments of or contribute all or any part of the proceeds of the Loans or
the Letters of Credit to fund any activity or business of or with any Person, or
in any country or territory, that, at the time of such funding, is the subject
of Sanctions or in violation in any material respect of the USA Patriot Act.

SECTION 5.09. Subsidiary Guarantors.

(a) Subject to paragraphs (b), (c) and (d) of this Section 5.09, the Parent
Borrower at all times shall cause all of its Wholly Owned Subsidiaries that are
guarantors of any of the Notes to be Subsidiary Guarantors.

(b) Within 30 days (or such later date as the Administrative may agree to) after
any domestic Wholly Owned Subsidiary of the Parent Borrower becomes a guarantor
of any of the Notes, the Parent Borrower shall cause such domestic Wholly Owned
Subsidiary to execute and deliver a Joinder to the Administrative Agent.

 

77



--------------------------------------------------------------------------------

(c) If at any time (i) a Subsidiary Guarantor no longer guarantees any of the
Notes (other than as a result of a payment upon its guarantee), (ii) a
Subsidiary Guarantor is dissolved, sold, merged, amalgamated or otherwise
disposed of in a manner permitted by this Agreement and, as a result thereof,
such Subsidiary Guarantor ceases to exist or ceases to be a Subsidiary of the
Parent Borrower or (iii) the aggregate outstanding principal amount of the Notes
is equal to or less than US$150,000,000, (A) such Subsidiary Guarantor (or, in
the case of clause (iii) above, each of the Subsidiary Guarantors) shall be
automatically released from its obligations hereunder, without any need for any
formal action by the Administrative Agent or any Lender, and (B) the Parent
Borrower shall provide notice of any such event to the Administrative Agent.
Upon the written request of the Parent Borrower, the Administrative Agent shall
execute any documents reasonably requested by the Parent Borrower in order to
acknowledge the release of any Subsidiary Guarantor from its obligations as a
Subsidiary Guarantor.

(d) Notwithstanding anything contained herein to the contrary, no Wholly Owned
Subsidiary that is directly or indirectly owned by a Subsidiary that is not a
U.S. Person shall be required to be a Subsidiary Guarantor.

ARTICLE VI

NEGATIVE COVENANTS

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Parent Borrower covenants and
agrees with the Lenders and the Issuing Banks that:

SECTION 6.01. Liens. The Parent Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) any Lien existing on the Effective Date that secures any obligation not in
excess of US$50,000,000 individually;

(b) Liens for Taxes, assessments or governmental charges or levies to the extent
not past due or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(c) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s, landlord’s and other similar Liens arising in the
ordinary course of business, securing obligations which are not overdue by more
than 30 days or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(d) pledges or deposits to secure obligations under worker’s compensation laws
or similar legislation or to secure public or statutory obligations of the
Parent Borrower or any Subsidiary;

 

78



--------------------------------------------------------------------------------

(e) Liens upon, and defects of title to, real or personal property, including
any attachment of such real or personal property or other legal process prior to
adjudication of a dispute upon the merits and adverse judgment on appeal;
provided (i) the validity thereof is being contested in good faith by proper
proceedings, and adequate reserves have been established with respect thereto
and (ii) levy and execution thereon has been stayed;

(f) Liens on real or personal property existing thereon at the time of
acquisition thereof by the Parent Borrower or any Subsidiary (including
acquisition by merger or consolidation) and not incurred in contemplation
thereof; provided, however, no such Lien shall extend to or cover any property
other than the property being acquired;

(g) purchase money Liens on property hereafter acquired or constructed which are
created prior to, at the time of, or within 180 days after such acquisition (or,
in the case of property being constructed, the completion of such construction
and commencement of full operation of such property, whichever is later) to
secure Indebtedness incurred solely for the purpose of financing the acquisition
or construction of all or any part of the property being acquired or
constructed; provided, however, that in each case the Indebtedness secured by
such Lien shall not exceed the lesser of the purchase or construction price of
such property or the fair market value of such property and no such Lien shall
extend to or cover any property other than the property being acquired or
constructed;

(h) Liens on property of the Parent Borrower or a Subsidiary in favor of the
United States of America or any political subdivision thereof or in favor of any
other country or political subdivision thereof to secure certain payments
pursuant to any contract or statute or to secure any Indebtedness incurred or
guaranteed for the purpose of financing all or any part of the purchase price
(or, in the case of real property, the cost of construction) of the assets
subject to such Liens, including, but not limited to, Liens incurred in
connection with pollution control, industrial revenue or similar bond financing;

(i) Liens existing on the property of a business entity at the time such entity
becomes a Subsidiary, or at the time substantially all of the assets of such
entity are acquired or leased by the Parent Borrower or a Subsidiary, and, in
each case, not incurred in contemplation thereof; provided, however, no such
Lien shall extend to or cover any property other than the property subject
thereto immediately prior to such entity becoming a Subsidiary or the assets of
the owner of such property being so acquired or leased;

(j) Liens on the property of a Subsidiary to secure Indebtedness owing to the
Parent Borrower or to one or more Wholly Owned Subsidiaries;

(k) pledges, deposits, performance bonds or similar Liens arising in the
ordinary course of business in connection with bids, tenders, contracts and
leases (other than Indebtedness) to which the Parent Borrower or any Subsidiary
is a party;

(l) Liens consisting of zoning restrictions, rights-of-way, servitudes,
easements, servicing agreements, development agreements, site plan agreements or
other restrictions on the use of real property, none of which materially impairs
the operation by the Parent Borrower and the Subsidiaries taken as a whole of
their respective businesses and none of which is violated by existing or
proposed structures or land use;

 

79



--------------------------------------------------------------------------------

(m) Liens securing appeal bonds and other similar Liens arising in connection
with court proceedings (including, without limitation, surety bonds, security
for costs of litigation where required by law and letters of credit) or any
other instruments serving a similar purpose;

(n) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(o) Liens given to a public utility or any municipality or governmental or other
public authority when required by such utility or other authority in connection
with the operation of the business or the ownership of the assets of the Parent
Borrower or any Subsidiary; provided that such Liens do not reduce the value of
the assets or interfere in any material respect with the ordinary conduct of the
business of the Parent Borrower or any Subsidiary;

(p) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit, to terminate any such lease, license, franchise, grant or permit, or to
require annual or other payments as a condition to the continuance thereof;

(q) extensions, renewals or replacements in whole or in part of the Liens
described in clauses (a), (f), (g), (h) or (i) of this Section 6.01 for the same
or a lesser amount of Indebtedness; provided that no such Lien shall extend to
or cover any property other than the property theretofore subject to the Lien
being extended, renewed or replaced; and

(r) Liens not permitted by any of the foregoing clauses (a) through (q),
inclusive, that secure obligations which do not in the aggregate at any time
exceed 20% of Net Worth.

SECTION 6.02. Sale and Leaseback Transactions. The Parent Borrower will not
effect, or permit any Subsidiary to effect, a Sale and Leaseback Transaction,
unless immediately prior thereto, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing.

SECTION 6.03. Ratio of Consolidated EBITDA to Consolidated Interest Expense.
TheCommencing with the fiscal quarter ending on or about September 30, 2021, the
Parent Borrower will not permit the ratio of (a) Consolidated EBITDA to (b)
Consolidated Interest Expense, in each case, measured as offor the last day of
any fiscal quarter for the period of four consecutive fiscal quarters then
ended, to be less than 4.0 to 1.0.ending with any fiscal quarter set forth in
the table below, to be less than the ratio opposite such fiscal quarter set
forth below:

 

80



--------------------------------------------------------------------------------

Period    Ratio Fiscal quarters ending on or about September 30, 2021 and
December 31, 2021    2.00 to 1.00 Fiscal quarter ending on or about March 31,
2022    2.75 to 1.00 Fiscal quarter ending on or about June 30, 2022    3.50 to
1.00 Fiscal quarter ending on or about September 30, 2022 and each fiscal
quarter ending thereafter    4.00 to 1.00

Notwithstanding the foregoing, if the Covenant Modification Period shall have
been terminated prior to its scheduled termination date pursuant to the proviso
set forth in the definition of such term, then the Parent Borrower will not
permit the ratio of Consolidated EBITDA to Consolidated Interest Expense, in
each case, measured for the period of four consecutive fiscal quarters of the
Parent Borrower (commencing with such period ending with the first fiscal
quarter of the Parent Borrower ending after the date of such termination of the
Covenant Modification Period) to be less than 4.00 to 1.00.

SECTION 6.04. Consolidation, Merger, Acquisition or other Fundamental Changes.

(a) The Parent Borrower will not, and will not permit any Subsidiary to,
(i) enter into a consolidation with any other Person or merge with or into any
other Person or amalgamate with any other Person or (ii) acquire all or
substantially all of the assets of, or all or substantially all of the Equity
Interest in, any other Person that is not a Subsidiary (any such transaction
being herein called an “Acquisition”), except that:

(i) (A) any Subsidiary may merge into or consolidate or amalgamate with the
Parent Borrower, provided that (1) the Parent Borrower shall be the continuing
or surviving Person and (2) in the event such Subsidiary is a Subsidiary
Borrower, the Parent Borrower shall have assumed all obligations of such
Subsidiary Borrower hereunder pursuant to assumption documentation reasonably
satisfactory to the Administrative Agent, (B) any Subsidiary may merge,
consolidate or amalgamate with or into another Subsidiary, provided that, in the
case of any such transaction involving a Subsidiary Borrower, either (1) such
Subsidiary Borrower shall be the continuing or surviving Person or
(2) substantially concurrently with the consummation of such transaction, such
Subsidiary Borrower shall cease to be a Subsidiary Borrower hereunder in
accordance with Section 2.23(b), (C) the Parent Borrower or any Subsidiary may
merge, consolidate or amalgamate with or into any other Person to consummate any
Acquisition permitted hereunder, provided that (1) in the case of any such
transaction involving the Parent Borrower, the Parent Borrower shall be the
continuing or surviving Person and (2) in the case of any such transaction
involving a Subsidiary Borrower, either (x) such Subsidiary Borrower shall be

 

81



--------------------------------------------------------------------------------

the continuing or surviving Person or (y) substantially concurrently with the
consummation of such transaction, such Subsidiary Borrower shall cease to be a
Subsidiary Borrower hereunder in accordance with Section 2.23(b), and (D) any
Subsidiary (other than a Subsidiary Borrower) may merge, consolidate or
amalgamate with or into any other Person to consummate any transaction permitted
hereunder as a result of which such Subsidiary shall cease to be a Subsidiary;
and

(ii) the Parent Borrower and any Subsidiary may consummate any Acquisition if,
immediately after giving effect thereto, no Default or Event of Default would
exist.

(b) The Parent Borrower will not permit any Subsidiary Borrower (i) to cease to
be a Subsidiary or (ii) to cease to be a Wholly Owned Subsidiary of the Parent
Borrower unless, in the case of this clause (ii), (A) the Administrative Agent
shall have received 15 Business Days’ (or such lesser period of time as the
Administrative Agent may agree to) prior written notice thereof and (B) at least
five days (or such lesser period of time as the Administrative Agent may agree
to) prior to the date such Subsidiary Borrower shall cease to be a Wholly Owned
Subsidiary, the Administrative Agent and the Lenders shall have received all
documentation and other information, in respect of such Subsidiary Borrower or
Persons holding or to be holding Equity Interests in such Subsidiary Borrower,
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act,
to the extent requested in writing (which may be by e-mail) at least 10 days
prior to the date such Subsidiary Borrower ceases to be a Wholly Owned
Subsidiary of the Parent Borrower.

(c) The Parent Borrower will not sell, lease, transfer or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
the assets of the Parent Borrower and the Subsidiaries, taken as a whole, to any
Person.

SECTION 6.05. Minimum Liquidity. During the Covenant Modification Period, the
Parent Borrower will not permit Liquidity at any time to be less than
US$1,875,000,000.

SECTION 6.06. Restricted Payments. During the Covenant Modification Period, the
Parent Borrower will not declare or pay or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:

(a) the Parent Borrower may declare and pay dividends or other distributions
with respect to its Equity Interests payable solely in additional common stock
in the Parent Borrower or warrants, options or other rights to purchase such
common stock;

(b) the Parent Borrower may declare and pay regular quarterly dividends with
respect to its common stock in an amount not to exceed US$0.45 per share;

(c) the Parent Borrower may make payments in respect of, or repurchases of its
Equity Interests deemed to occur upon the “cashless exercise” of, stock options,
stock purchase rights, stock exchange rights or other equity-based awards if
such payment or Equity Interests represents a portion of the exercise price of
such options or rights or withholding taxes, payroll taxes or other similar
taxes due upon such exercise, purchase or exchange;

 

82



--------------------------------------------------------------------------------

(d) the Parent Borrower may make cash payments in lieu of the issuance of
fractional shares representing Equity Interests in the Parent Borrower; and

(e) the Parent Borrower may make Restricted Payments in respect of its Equity
Interests pursuant to and in accordance with stock option plans, equity
incentive plans or other benefit plans or agreements for directors, officers or
employees of the Parent Borrower and its Subsidiaries.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or any Subsidiary
Guarantor shall fail to pay its obligations hereunder, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Parent Borrower or any Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Parent Borrower shall fail to observe or perform any covenant, condition
or agreement applicable to it contained in Section 5.02(a), 5.03 (with respect
to any Borrower’s existence) or 5.08 or in Article VI;

(e) any Borrower or any Subsidiary Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Section 7.01), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Parent Borrower (which notice will be given
at the request of any Lender);

(f) [Reserved];

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or requiring the prepayment,
repurchase, redemption or defeasance thereof prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

83



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Significant Subsidiary, or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the any Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) any Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) any Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 (exclusive of any amount covered by insurance) shall be
rendered against the Parent Borrower, any Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed (for this purpose, a
judgment shall be effectively stayed during a period when it is not yet due and
payable), or any action shall be legally taken by a judgment creditor to levy
upon any assets of the Parent Borrower or any Subsidiary to enforce any such
judgment; or

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Parent Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part (but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding), in which case any principal or other amount
not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the

 

84



--------------------------------------------------------------------------------

Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Section 7.01, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower.

SECTION 7.02. Cash Collateral. In addition to the remedies contained in
Section 7.01, upon the occurrence and continuance of any Event of Default, the
Parent Borrower shall pay to the Administrative Agent cash collateral in such
amounts and at such times as contemplated by Section 2.05(j).

ARTICLE VIII

GUARANTEE

SECTION 8.01. Guarantee of the Obligations.

(a) In order to induce the Lenders and the Issuing Banks to extend credit to the
Borrowers hereunder, (i) each Subsidiary Guarantor hereby, jointly and
severally, irrevocably and unconditionally, guarantees, as a primary obligor and
not merely as a surety, the payment when and as due of all the Obligations and
(ii) the Parent Borrower hereby irrevocably and unconditionally, guarantees, as
a primary obligor and not merely as a surety, the payment when and as due of the
Obligations of the Subsidiary Borrowers. Each Guarantor further agrees that the
due and punctual payment of the Obligations may be extended or renewed, in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any Obligation.

(b) Except as otherwise provided herein, each Guarantor waives presentment to,
demand of payment from and protest to any Borrower of any of the Obligations,
and also waives notice of acceptance of its guarantee hereunder and notice of
protest for nonpayment. The Guarantors’ guarantee of the Obligations hereunder
shall not be affected by (i) the failure of the Administrative Agent, any Lender
or any Issuing Bank to assert any claim or demand or to enforce any right or
remedy against any Borrower under the provisions of this Agreement; (ii) any
extension or renewal of any of the Obligations; (iii) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement or any other agreement; (iv) any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations; or (v) any
other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of a Guarantor as a matter of law or equity or which would impair or
eliminate any right of any Guarantor to subrogation.

 

85



--------------------------------------------------------------------------------

(c) Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Lender
or any Issuing Bank to any balance of any deposit account or credit on the books
of the Administrative Agent, any Lender or any Issuing Bank in favor of any
Borrower or any other Person.

(d) The guarantee of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

(e) Each Guarantor further agrees that its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation guaranteed by it is rescinded or must
otherwise be restored by the Administrative Agent, any Lender or any Issuing
Bank upon the bankruptcy or reorganization of any Borrower or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent, any Lender or any Issuing Bank may have at law
or in equity against any Guarantor by virtue hereof, upon the failure of any
Borrower to pay any Obligation guaranteed by such Guarantor when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, such Guarantor, jointly and severally with each other
Guarantor guaranteeing hereunder such Obligation, hereby promises to and will,
upon receipt of written demand by the Administrative Agent (acting at the
direction of the Required Lenders), forthwith pay, or cause to be paid, to the
Administrative Agent, such Lender or such Issuing Bank in cash an amount equal
to the unpaid principal amount of such Obligation then due, together with
accrued and unpaid interest thereon.

(g) In addition to all such rights of indemnity and subrogation as the
Subsidiary Guarantors may have under applicable law (but subject to paragraph
(i) of this Section 8.01), the Parent Borrower and each Subsidiary Borrower
agree that in the event a payment in respect of any Obligation shall be made by
any Subsidiary Guarantor under this Agreement, the Parent Borrower and the
applicable Subsidiary Borrower shall indemnify such Subsidiary Guarantor for the
full amount of such payment and such Subsidiary Guarantor shall be subrogated to
the rights of the Person to whom such payment shall have been made to the extent
of such payment.

(h) Each Subsidiary Guarantor (each such Subsidiary Guarantor being called a
“Contributing Party”) agrees (subject to paragraph (i) of this Section 8.01)
that, in the event a payment shall be made by any other Subsidiary Guarantor
hereunder in respect of any Obligation and such other Subsidiary Guarantor (the
“Claiming Party”) shall not have been fully indemnified by the Parent Borrower
or the applicable Subsidiary Borrower as provided in paragraph (g) of this
Section 8.01, such Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties on the date hereof (or, in the case of any Contributing Party becoming a
party hereto pursuant to Section 5.09 after the date hereof, the date the
Joinder is executed and delivered by such Contributing Party). Any Contributing
Party making any payment to a Claiming Party pursuant to this paragraph shall
(subject to paragraph (i) of this Section 8.01) be subrogated to the rights of
such Claiming Party under paragraph (g) of this Section 8.01 to the extent of
such payment.

 

86



--------------------------------------------------------------------------------

(i) Upon payment by a Guarantor of any sums as provided above, all rights of
such Guarantor against the Parent Borrower or any Subsidiary Borrower arising as
a result thereof by way of right of subrogation or otherwise (including all
rights of the Subsidiary Guarantors under paragraphs (g) and (h) of this
Section 8.01 and all other rights of the Subsidiary Guarantors of indemnity,
contribution or subrogation under applicable law or otherwise) shall in all
respects be subordinated and junior in right of payment to the prior payment in
full of all the Obligations to the Administrative Agent, the Lenders and the
Issuing Banks. No failure on the part of any Borrower or any other Subsidiary
Guarantor to make the payments required by paragraph (g) or (h) of this
Section 8.01 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its guarantee hereunder, and each Guarantor shall remain liable for
the full amount of the guarantee of such Guarantor hereunder.

(j) Except as otherwise provided, in the case of any Subsidiary Guarantor, in
Section 5.09, nothing shall discharge or satisfy the liability of any Guarantor
hereunder except the expiration or termination of the Revolving Commitments,
payment in full of the principal of and interest on each Loan, the repayment of
all LC Disbursements then outstanding, the expiration or termination of all
Letters of Credit and the payment or cash collateralization, as applicable, of
all other Obligations then outstanding (other than contingent indemnification
obligations as to which no claim has been asserted).

(k) Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Subsidiary Guarantor’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state, federal or provincial law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws and after giving effect to
the value of any rights to subrogation, contribution, reimbursement, indemnity
or similar rights of such guarantor.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the Person
named as the Administrative Agent in the heading of this Agreement and its
successors to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The Person serving as
the Administrative Agent hereunder shall each have the same rights and powers in
its capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank
and may exercise the same as though it were not the Administrative Agent, and
such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder without any duty to account therefor to the Lenders or the Issuing
Banks.

 

 

87



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and the Administrative Agent’s duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent”
herein (or any other similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine or any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances provided in
Section 10.02); provided that the Administrative Agent shall not be required to
take any action that, in its opinion, could expose such Administrative Agent to
liability or be contrary to this Agreement or applicable law, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and the Administrative Agent shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any Subsidiary or
other Affiliate thereof that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Parent Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder in connection herewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent. The
Administrative Agent shall be deemed to have no knowledge of any Lender being a
Restricted Lender unless and until the Administrative Agent shall have received
the written notice from such Lender referred to in Section 1.09, and then only
as and to the extent specified in such notice, and any determination of whether
the Required Lenders or any other requisite Lenders shall have provided a
consent or direction in connection with this Agreement shall not be affected by
any delivery to the Administrative Agent of any such written notice subsequent
to such consent or direction being provided by the Required Lenders or other
requisite Lenders.

 

88



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in this Agreement for being the signatory, sender or authenticator
thereof). The Administrative Agent also may rely upon, and shall not incur any
liability for relying upon, any statement made to it orally or by telephone and
believed by it to be made by the proper Person (whether or not such Person in
fact meets the requirements set forth in this Agreement for being the signatory,
sender or authenticator thereof), and may act upon any such statement prior to
receipt of written confirmation thereof. In determining compliance with any
condition hereunder to the making of a Loan or any issuance, amendment or
extension of any Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank, as
the case may be, unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank, as the case may be, reasonably
prior to the making of such Loan or such issuance, amendment or extension of a
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. Notwithstanding anything herein to the contrary, the Administrative
Agent shall not have any liability arising from, or be responsible for any loss,
cost or expense suffered on account of, any determination by the Administrative
Agent (a) that any Lender is a Defaulting Lender, or the effective date of such
status, it being further understood and agreed that the Administrative Agent
shall not have any obligation to determine whether any Lender is a Defaulting
Lender, (b) of the Exchange Rate or LC Exchange Rate or (c) of whether the
Required Lenders or any other requisite Lenders shall have consented to any
amendment, waiver or other modification of this Agreement, and shall be entitled
to rely, and shall not incur any liability for relying, on the records
maintained by it as contemplated by Section 10.04(b).

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article IX shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any of its sub-agents, except
to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to Loans, Borrowings and Letters of Credit
denominated in Foreign Currencies. The provisions of this Article IX shall apply
to any such Affiliate, mutatis mutandis.

 

89



--------------------------------------------------------------------------------

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Parent Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor acceptable to the
Parent Borrower. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York having a combined capital and surplus of at least
US$500,000,000 or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Parent Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Parent Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder to the retiring Administrative
Agent for the account of any Person other than the retiring Administrative Agent
shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the retiring
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. After an Administrative Agent’s resignation hereunder, the
provisions of this Article IX and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.

Each Lender and each Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

90



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, joint lead arrangers or joint bookrunners listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement (except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder), but all such Persons shall have the
benefit of the indemnities and exculpatory provisions provided for hereunder.

In case of the pendency of any proceeding with respect to any Borrower under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan or any LC Disbursement shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
under this Agreement that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.16, 2.17 and 10.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under this Agreement (including under Section 10.03). Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or Issuing Bank, or to vote in respect
of the claim of any Lender or Issuing Bank in any such proceeding.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and not, for the
avoidance of doubt, to or for the benefit of the Parent Borrower or any
Subsidiary, that at least one of the following is and will be true:

(a) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments or this Agreement,

 

91



--------------------------------------------------------------------------------

(b) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement,

(c) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, or

(d) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent and the Arrangers in their sole discretion, and
such Lender.

In addition, unless either (i) the immediately preceding clause (i) is true with
respect to a Lender or (ii) a Lender has provided another representation,
warranty and covenant in accordance with the immediately preceding clause (a),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers, and not,
for the avoidance of doubt, to or for the benefit of the Parent Borrower or any
Subsidiary, that the Administrative Agent and the Arrangers are not fiduciaries
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent or the Arrangers under this Agreement or any documents related hereto or
thereto).

 

92



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below and Section 5.01),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by fax or delivered by email, as follows:

(i) if to the Parent Borrower, to it at 1390 Enclave Parkway, Houston, Texas
77077-2027, Attention of Adolfo Jimenez, Vice President and Treasurer (email:
jimenez.adolfo@corp.sysco.com, Fax: 281-584-1792), with copies to Attention of
General Counsel (email: mcfadden.eve@corp.sysco.com, Fax: (281) 584-2510);

(ii) if to a Subsidiary Borrower or Subsidiary Guarantor, to it in care of the
Parent Borrower at the address set forth above;

(iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark, DE 19713,
Attention of Loan and Agency Services Group (email: michelle.keesee@chase.com,
Fax: (302) 634-4733);

(iv) if to JPMorgan Chase Bank, N.A., as Issuing Bank,

(A) to JPMorgan Chase Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa,
Florida 33610-9120, Attention of Standby LC Unit (email:
gts.ib.standby@jpmchase.com, Fax: (856) 294-5267);

(B) with a copy to JPMorgan Chase Bank, N.A., JPMorgan Loan Services, 500
Stanton Christiana Road, Ops 2, 3rd Floor, Newark, DE 19713, Attention of Loan
and Agency Services Group (email: michelle.keesee@chase.com, Fax: (302)
634-4733);

(v) if to an Issuing Bank other than JPMorgan Chase Bank, N.A., to it at the
address or fax number furnished by such Issuing Bank to the Parent Borrower for
notices and other communications hereunder; and

(vi) if to any other Lender, to it at its address, email or fax number set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) of this Section 10.01, shall be effective as provided in such
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II to any Lender or Issuing Bank
if such Lender or Issuing Bank has notified

 

93



--------------------------------------------------------------------------------

the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Parent
Borrower (on behalf of itself, the Subsidiary Borrowers and the Subsidiary
Guarantors) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement) and (ii) notices or communications posted to an
Electronic System shall be deemed received upon the deemed receipt by the
intended recipient, at its email address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address, email or fax number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) The Borrowers and the Subsidiary Guarantors agree that the Administrative
Agent may, but shall not be obligated to, make Communications available to the
Lenders and the Issuing Banks by posting the Communications on Debt Domain,
Intralinks, SyndTrak, ClearPar or any other Electronic System. Any Electronic
System used by the Administrative Agent is provided “as is” and “as available.”
The Agent Parties do not warrant the adequacy of any Electronic System and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Borrower, any Subsidiary Guarantor, any Lender, any Issuing Bank or any other
Person for damages of any kind, including without limitation direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise), arising out of the Borrowers’, the Subsidiary
Guarantors’ or the Administrative Agent’s transmission of Communications through
an Electronic System, except, as to any Agent Party, to the extent that any such
direct damages (as opposed to indirect, special, incidental or consequential
damages) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party.

 

94



--------------------------------------------------------------------------------

SECTION 10.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Borrower or any Subsidiary
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.02 , and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank or any of their respective Affiliates may have had notice or
knowledge of such Default at the time.

(b) Except as provided in paragraph (c) of this Section 10.02, neither this
Agreement (including any Joinder) nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Parent Borrower and the Required Lenders or by the Parent
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Revolving Commitment of
any Lender, or change the currency in which Loans are available thereunder,
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement, reduce the rate of interest thereon or reduce any
fees payable hereunder without the written consent of each Lender adversely
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees or
other amount payable hereunder, or reduce the amount of, waive or excuse any
such payment, or, subject to Section 2.21, postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender adversely affected thereby, (iv) change Section 2.18(b) or 2.18(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change the last sentence of
Section 2.09(c) in a manner that would alter the pro rata reduction of the
Revolving Commitments required thereby, without the written consent of each
Lender, (vi) change any of the provisions of this paragraph or the percentage
set forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vii) release
the Parent Borrower from its guarantee created hereunder or release all or
substantially all of the Subsidiary Guarantors from their guarantees hereunder,
other than as provided in Section 5.09, without the written consent of each
Lender or (viii) change any provisions of this Agreement in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Revolving Loans of any Class differently than those holding Revolving Loans of
the other Class, without the written consent of Lenders representing a Majority
in Interest of the differently affected Class; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Swingline Lender or any Issuing Bank hereunder without
the prior written consent of the Administrative Agent, such Swingline Lender or
such Issuing Bank, as the case may be.

(c) Notwithstanding anything to the contrary in paragraph (b) of this
Section 10.02:

 

95



--------------------------------------------------------------------------------

(i) any provision of this Agreement may be amended by an agreement in writing
entered into by the Parent Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof (together with a copy thereof) and the Administrative Agent shall not
have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment;

(ii) no consent with respect to any amendment, waiver or other modification of
this Agreement shall be required of any Defaulting Lender, except with respect
to any amendment, waiver or other modification referred to in clause (i), (ii)
or (iii) of the first proviso of paragraph (b) of this Section 10.02 and then
only in the event such Defaulting Lender shall be affected by such amendment,
waiver or other modification;

(iii) any amendment, waiver or other modification of this Agreement that by its
terms affects the rights or duties hereunder of the Lenders of any Class (but
not the Lenders of the other Class) may be effected by an agreement or
agreements in writing entered into by the Parent Borrower, the Administrative
Agent and the requisite number or percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this
Section 10.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time;

(iv) this Agreement may be amended in the manner provided in Section 2.04(d) and
the term “Swingline Commitment”, as such term is used in reference to any
Swingline Lender, may be modified as contemplated by the definition of such
term;

(v) this Agreement may be amended in the manner provided in Section 2.05(i) and
the term “LC Commitment”, as such term is used in reference to any Issuing Bank,
may be modified as contemplated by the definition of such term; and

(vi) this Agreement may be amended in the manner provided in SectionSections
1.08, 2.14(b), 2.21 and 2.22.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 10.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 10.03. Expenses; Indemnity; Damage Waiver.

(a) The Parent Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers or any of their Affiliates
in connection with the syndication and arrangement of the credit facilities
provided for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated); provided
that, with respect to fees, charges and disbursements of outside counsel, the
Parent Borrower’s reimbursement obligations under this clause (i) shall be
limited to the reasonable fees,

 

96



--------------------------------------------------------------------------------

charges and disbursements of a single U.S. counsel for the Administrative Agent
and a single local counsel in the jurisdiction of organization or formation of
any Subsidiary Borrower, (ii) all reasonable out-of-pocket expenses incurred by
the Issuing Banks in connection with the issuance, amendment or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 10.03, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Parent Borrower shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of a
single counsel for such Indemnitees taken as a whole (and, if necessary, a
single local counsel in each relevant jurisdiction) and in the case of a
conflict of interest, one additional counsel (and, if necessary, an additional
local counsel in each relevant jurisdiction) to each group of affected
Indemnitees (to the extent necessary with respect to such groups), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the arrangement, execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Parent Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Parent Borrower or any of the Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether initiated against or by any party to this
Agreement, any Affiliate of any of the foregoing or any third party and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee or a material breach by such Indemnitee of its obligations under this
Agreement or (B) result from disputes solely between Indemnitees (other than
disputes involving claims against any Person in its capacity as, or fulfilling
its role as, a joint bookrunner, joint lead arranger, the administrative agent
or similar role in respect of this Agreement) not involving any act or omission
by the Parent Borrower, any Subsidiary or any Related Party of the Parent
Borrower. This Section 10.03(b) shall not apply with respect to Taxes, other
than any Taxes that represent losses, claims, damages, liabilities, etc. arising
from any non-Tax claim.

 

97



--------------------------------------------------------------------------------

(c) Without limiting any provision of this Agreement, it is the express
intention of the parties hereto that each Indemnified Person shall be
indemnified and held harmless against any and all losses, liabilities, claims or
damages arising out of or resulting from the ordinary sole or contributory
negligence of such Indemnified Person. Without prejudice to the survival of any
other obligations of the Parent Borrower hereunder, the obligations of the
Parent Borrower under this Section 10.03 shall survive the termination of this
Agreement and/or the payment or assignment of the Loans.

(d) To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Administrative Agent (or any sub-agent thereof), any
Issuing Bank or any Swingline Lender under paragraph (a) or (b) of this
Section 10.03, each Lender severally agrees to pay to the Administrative Agent
(or such sub-agent thereof), such Issuing Bank or such Swingline Lender, as the
case may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought by reference to
the aggregate outstanding Revolving Commitments (or, if the Revolving
Commitments have terminated, aggregate Revolving Credit Exposure, provided that,
solely for the purposes of this paragraph, the Global Tranche Revolving Credit
Exposure of any Swingline Lender shall be deemed to exclude any amount of its
Swingline Exposure in excess of its Global Tranche Percentage of the total
Swingline Exposure, but adjusted to give effect to any reallocation under
Section 2.22 of the Swingline Exposures of Defaulting Lenders in effect at such
time) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), such Issuing Bank or such Swingline Lender in its capacity as such.

(e) To the extent permitted by applicable law, neither an Indemnitee nor the
Parent Borrower shall be liable to the Parent Borrower or any Indemnitee in
connection with its activities related to this Agreement or in connection with
any suit, action or proceeding (i) for any damages arising from the use by
unauthorized Persons of information or materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons (except to the extent determined, by a court of
competent jurisdiction in a final and nonappealable judgment, to arise from the
bad faith, willful misconduct or gross negligence of such Indemnitee or the
Parent Borrower, as applicable) or for any special, indirect, consequential or
punitive damages (it being understood that, to the extent any Indemnitee is
liable to a third party for any special, indirect, consequential or punitive
damages, the Parent Borrower’s indemnification obligations set forth in
paragraph (b) of this Section 10.03 shall apply, subject to the proviso
contained in such paragraph (b)).

(f) All amounts due under this Section 10.03 shall be payable not later than 30
days after written demand therefor (including documentation reasonably
supporting such reimbursement or indemnification request).

SECTION 10.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) (A) the Parent Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender, (B) no Subsidiary Borrower may assign or
otherwise transfer any of its rights or obligations hereunder (except as
permitted by Section 2.23(b)) without

 

98



--------------------------------------------------------------------------------

the prior written consent of each Lender and (C) no Subsidiary Guarantor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent (acting at the direction
of the Required Lenders) and, in each case under this clause (i), any such
attempted assignment or transfer without such consent shall be null and void;
provided that nothing in this clause (i) prohibits a release, consolidation,
merger or amalgamation not prohibited by this Agreement, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section 10.04), the Arrangers
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment of any Class and the Loans of any Class at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Parent Borrower, provided, that no consent of the Parent Borrower shall
be required for an assignment to a Lender or an Affiliate of a Lender or, if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing, for an assignment to any other assignee, provided further
that the Parent Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment;

(C) in the case of an assignment of the Global Tranche Revolving Commitment or
any LC Exposure, each Issuing Bank; and

(D) in the case of an assignment of the Global Tranche Revolving Commitment or
any Swingline Exposure, each Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 (or, in the case of a Loan denominated in a Foreign Currency, an
equivalent thereof) unless each of the Parent Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Parent Borrower
shall be required if an Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 has occurred and is continuing;

 

99



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Revolving Commitments or Loans or, in the case of any
SwinlineSwingline Lender, the assignment of its rights and obligations in
respect of its Swingline Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Electronic
System), together with a processing and recordation fee of US$3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no assignment shall be made to (1) the Parent Borrower or any Subsidiary or
any Affiliate of the Parent Borrower, (2) any Defaulting Lender or any of its
Affiliates, or any Person that, upon becoming a Lender hereunder, would
constitute any of the Persons described in this clause (2) or (3) a natural
person (or to a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.04, from and after the effective date specified in each
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Electronic System) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
for the Borrowers, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of

 

100



--------------------------------------------------------------------------------

the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Parent Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section 10.04 and any written consent to such
assignment required by paragraph (b) of this Section 10.04, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of the Parent Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (other than the Parent
Borrower, any Subsidiary or any Affiliate of the Parent Borrower, a natural
person or to a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment of any Class and the
Loans of any Class owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i), (ii) and (iii) of
the first proviso of Section 10.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section 10.04, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

 

101



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Parent Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Parent
Borrower, to comply with Section 2.17(f) as though it were a Lender (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Participant Register shall be
available for inspection by the Parent Borrower and any Recipient, at any
reasonable time and from time to time upon reasonable prior notice. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section 10.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers and the Subsidiary Guarantors herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank, any Lender or any Affiliate of
the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, in the event that an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Global Tranche
Lenders from their

 

102



--------------------------------------------------------------------------------

obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the applicable Borrower
in respect of such Letter of Credit having been collateralized in full by a
deposit of cash with such Issuing Bank, or being supported by a letter of credit
that names such Issuing Bank as the beneficiary thereunder, or otherwise), then
from and after such time such Letter of Credit shall cease to be a “Letter of
Credit” outstanding hereunder for all purposes of this (including for purposes
of determining whether the Parent Borrower is required to comply with Articles V
and VI hereof, but excluding Sections 2.15, 2.16, 2.17 and 10.03), and the
Global Tranche Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under Section 2.05(d) or
2.05(e). The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Revolving Commitments
or the termination of this Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement (including the Joinders hereto) and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including the commitments of the Lenders and, if
applicable, their Affiliates, set forth in any commitment letter entered into in
connection herewith (but do not supersede any provisions of any such commitment
letter that by their terms survive the effectiveness of this Agreement). Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
fax, emailed pdf. or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary, the Administrative Agent shall not be
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it.    Without limiting the generality of the foregoing,
the parties hereto hereby (i) agree that, for all purposes, including in
connection with any

 

103



--------------------------------------------------------------------------------

workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, the Borrowers or the
Subsidiary Guarantors, electronic images of this Agreement (in each case,
including with respect to any signature pages thereto) shall have the same legal
effect, validity and enforceability as any paper original, and (ii) waive any
argument, defense or right to contest the validity or enforceability of this
Agreement based solely on the lack of paper original copies of this Agreement,
including with respect to any signature pages hereto.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or Affiliate to
or for the credit or the account of any Borrower against any of and all the
obligations of such Borrower and of the Parent Borrower now or hereafter
existing under this Agreement held by such Lender or Issuing Bank, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.22(e) and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have. Each Lender and Issuing
Bank agrees to notify the Parent Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed, and the rights of the parties hereto
determined, in accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from either thereof, in
any suit, action or proceeding arising out of or relating to this Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit,

 

104



--------------------------------------------------------------------------------

action or proceeding shall be heard and determined exclusively in such federal
court or, in the event such federal court lacks subject matter jurisdiction, in
such New York State; provided that nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any suit, action or proceeding relating to this
Agreement against any Subsidiary Borrower, or any of its properties, in the
courts of the jurisdiction of such Subsidiary Borrower’s organization or
formation. Each of the parties hereto agrees that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 10.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(e) Each Subsidiary Borrower hereby irrevocably designates, appoints and
empowers the Parent Borrower, and the Parent Borrower hereby accepts such
appointment, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any suit, action or proceeding arising out of or relating to this Agreement.
Such service may be made by mailing or delivering a copy of such process to any
Subsidiary Borrower in care of the Parent Borrower at the Parent Borrower’s
address used for purposes of giving notices under Section 10.01, and each
Subsidiary Borrower hereby irrevocably authorizes and directs the Parent
Borrower to accept such service on its behalf.

(f) In the event any Subsidiary Borrower or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement, any immunity from jurisdiction, legal
proceedings, attachment (whether before or after judgment), execution, judgment
or setoff, such Subsidiary Borrower hereby irrevocably agrees not to claim and
hereby irrevocably and unconditionally waives such immunity.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

105



--------------------------------------------------------------------------------

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ Related Parties, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential or shall be subject to a professional or
employment obligation of confidentiality), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an express agreement for the benefit of the
Parent Borrower containing provisions substantially the same as those of this
Section 10.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or their respective advisors in connection with such transaction,
(ii) an actual or prospective credit insurance provider or to such provider’s
advisors or (iii) an actual or prospective counterparty to any swap or
derivative transaction relating to the Parent Borrower, any Subsidiary and its
obligations or to such counterparty’s advisors in connection with such
transaction, (g) with the consent of the Parent Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.12 or (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Parent Borrower (and, in the case of this clause (ii), the affected party
receiving such information does not have actual knowledge that such disclosure
is in breach of a confidentiality obligation owed to the Parent Borrower or a
Subsidiary), (i) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein or (j) in the case of
information regarding the closing date, size, type, purpose of, and parties to,
the credit facilities established hereunder, to market data collectors, such as
league table, or other service providers to the lending industry. For the
purposes of this Section 10.12, “Information” means all information received
from the Parent Borrower relating to the Parent Borrower, a Subsidiary or their
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Parent Borrower or is furnished or deemed furnished
pursuant to Section 5.01(a)(i), (b)(i), (d) or (e); provided that, in the case
of information received from the Parent Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. It is agreed that, notwithstanding the restrictions of
any prior confidentiality agreement binding on the Administrative Agent or any
Arranger relating to this Agreement, such Persons may disclose Information as
provided in this Section 10.12.

 

106



--------------------------------------------------------------------------------

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the Obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Applicable Creditor
in the Agreement Currency, such Applicable Creditor agrees to return the amount
of any excess to the applicable Borrower (or to any other Person who may be
entitled thereto under applicable law). The obligations of the Borrowers
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 10.15. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MNPI, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE MNPI IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

107



--------------------------------------------------------------------------------

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
ANY BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MNPI. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 10.16. Certain Notices. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower and each
Subsidiary Guarantor that, pursuant to the requirements of the USA Patriot Act
and/or the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies each Borrower and each Subsidiary Guarantor,
which information includes the name and address of each Borrower and each
Subsidiary Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower and each
Subsidiary Guarantor in accordance with the USA Patriot Act and the Beneficial
Ownership Regulation.

SECTION 10.17. Independence of Covenants. All covenants contained in this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that such action
or condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

SECTION 10.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), each Borrower and each
Subsidiary Guarantor acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Credit Parties are
arm’s-length commercial transactions between the Borrowers, the Subsidiary
Guarantors and their Affiliates, on the one hand, and the Credit Parties, on the
other hand, (B) the Borrowers and the Subsidiary Guarantors have consulted their
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrowers and the Subsidiary Guarantors are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby; (ii) (A) each of the Credit Parties is and has
been acting solely as a principal and, except as expressly agreed in writing by
such Credit Party, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrowers, the Subsidiary Guarantors or any of their
Affiliates, or any other Person and (B) no Credit Party has any obligation to
the Borrowers, the Subsidiary Guarantors or any of their Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein; and (iii) each of the Credit Parties and its Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers, the Subsidiary Guarantors and their Affiliates, and no
Credit Party has any obligation to disclose any of such interests to any
Borrower, any Subsidiary Guarantor or its Affiliates. To the fullest extent
permitted by law, the Borrowers and the Subsidiary Guarantors hereby agree not
to assert any claims against any Credit Party or its Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

108



--------------------------------------------------------------------------------

SECTION 10.19. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEALender that is an
Affected Financial Institution arising under this Agreement, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party heretoLender that is an EEAAffected Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Affected Financial Institution, its parent
entityundertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of

any EEAthe applicable Resolution Authority.

SECTION 10.20. Waiver of Notice of Termination Under Existing Credit Agreement.
Each Lender that is a “Lender” under (and as defined in) the Existing Credit
Agreement (all of which Lenders constitute the “Required Lenders” under (and as
defined in) the Existing Credit Agreement) hereby waives any requirement under
the Existing Credit Agreement that notice be given prior to the prepayment of
loans or termination of commitments thereunder; provided that such commitments
are terminated by notice to the administrative agent under the Existing Credit
Agreement on the Effective Date.

[END OF TEXT]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PARENT BORROWER: SYSCO CORPORATION by       Name:   Title:

 

110



--------------------------------------------------------------------------------

CANADIAN SUBSIDIARY BORROWER: SYSCO CANADA, INC.   by                  Name:    
Title:

 

111



--------------------------------------------------------------------------------

LUXEMBOURG SUBSIDIARY BORROWER: SYSCO EU II S.À R.L.        by             Name:
    Title:

 

 

112



--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTORS:

 

SYSCO ALBANY, LLC

SYSCO ATLANTA, LLC

SYSCO BALTIMORE, LLC

SYSCO BARABOO, LLC

SYSCO BOSTON, LLC

SYSCO CENTRAL ALABAMA, INC.

SYSCO CENTRAL CALIFORNIA, INC.

SYSCO CENTRAL FLORIDA, INC.

SYSCO CENTRAL ILLINOIS, INC.

SYSCO CENTRAL PENNSYLVANIA, LLC

SYSCO CHARLOTTE, LLC

SYSCO CHICAGO, INC.

SYSCO CINCINNATI, LLC

SYSCO CLEVELAND, INC.

SYSCO COLUMBIA, LLC

SYSCO CONNECTICUT, LLC

SYSCO DETROIT, LLC.

SYSCO EASTERN MARYLAND, LLC

SYSCO EASTERN WISCONSIN, LLC

SYSCO GRAND RAPIDS, LLC

SYSCO GULF COAST, INC.

SYSCO HAMPTON ROADS, INC.

SYSCO INDIANAPOLIS, LLC

SYSCO IOWA, INC.

SYSCO JACKSON, LLC

SYSCO JACKSONVILLE, INC.

SYSCO KANSAS CITY, INC.

SYSCO KNOXVILLE, LLC

SYSCO LINCOLN, INC.

SYSCO LONG ISLAND, LLC

SYSCO LOS ANGELES, INC.

SYSCO LOUISVILLE, INC.

SYSCO MEMPHIS, LLC

SYSCO METRO NEW YORK, LLC

SYSCO MINNESOTA, INC.

SYSCO MONTANA, INC.

SYSCO NASHVILLE, LLC

SYSCO NORTH DAKOTA , INC.;

SYSCO NORTHERN NEW ENGLAND, INC.

SYSCO PHILADELPHIA, LLC

SYSCO PITTSBURGH, LLC

SYSCO PORTLAND, INC.

SYSCO RALEIGH, LLC

SYSCO RIVERSIDE, INC.

SYSCO SACRAMENTO, INC.

 

 

113



--------------------------------------------------------------------------------

SYSCO SAN DIEGO, INC.

SYSCO SAN FRANCISCO, INC.

SYSCO SEATTLE, INC.

SYSCO SOUTH FLORIDA, INC.

SYSCO SOUTHEAST FLORIDA, LLC

SYSCO SPOKANE, INC.

SYSCO ST. LOUIS, LLC

SYSCO SYRACUSE, LLC

SYSCO USA I, INC.

SYSCO USA II, LLC

SYSCO VENTURA, INC.

SYSCO VIRGINIA, LLC

SYSCO WEST COAST FLORIDA, INC.

SYSCO WESTERN MINNESOTA, INC.

each by

      Name:   Title:

 

114



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

by

      Name:   Title:

 

115



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender:

by

      Name:   Title:

 

For any Lender requiring a second signature block:

by

      Name:   Title:

 

116